N? di cusro SOTOMAYOR PROS

ABOGADO - NOTARIO ¡Dlé:

7 S)
NUS

Socorro mes

TAIAAARA SAA RARA A y

NOTA IO

y
EXTORAL

DR. AUGUSTO SOTOMAYOR B.

É, SUFRASAHTE Y LIBRETA Teleurarta B7119]9,==========

AU SALIDAS DE VIce-HInIstRo DE HIMAS, prsisHapo Porn BESOLY -

aras m==

SScassapn==s=

y DE HACILORALIDAD PERUANO, QUIER P1JO

SER ODE ES D0y DE PROFESIÓN EGOHomIsTa

pS

cor LIBRETA

SUFRAGARTE Y LlBrETa Teleuranta 154

Sesso >

e.

eción p

HRE Y REPRES
AV,

AAR LID 3771,
LIMA, 97.107
J, DEBIDAMENTE AUTORIZADOS POR El corero Supremo HS 011-838

Sarco coso = 5

QUE SE IHSERTARÁ, ====

|yLE HacionaLinap CaponÉs, QUIER
lo y

ÉNTIL CASADO, DE PROFESIÓN INGERIERO, DEMI

p1JG SER BE ES]

50) 50H

etlrigaso cos CABRET BE Extasusenta H9 Hi

eSmcrescorma====*sS0====

: DE VALIDEZ.
QUIEN DECLARA $080 DORICILIO PARA ESTOS EFECTOS ER LA AYEHIDA

e 717, Piso 16, San Isióre, Limas Y, MAHIFIESTA SUE

A, com LIBRETA TRIBUTARIA He 3

HSGRITA EN EL ASIERTO l, DE FOJAS

aenfa, com BomIcILIo ER LA

0

PAPES PEL Resistao PúónLico DES

IDA DEHTRAL H 7, Piso 105, San ÍsIpRO, LIHAS DEBIDASENTE

£RITO ER EL ASIERTO $% DE LA

racunrapo secún Poner QUE CORRE 1

5 PEL Lipao DE DoclEbanes CORTRÁCTUALES Y Urras PERSO-

cua 7

Has duefbicas pel Resistre PÚBLICO DE Hrurrfa, LO QUE HACE IHHE

CESARIÓ SU IESERCIÓN. Socenmrescoessoseooos ses oesmessesss=e==k=

20 SUILLERES

2TIEL, DE CHACISRAaLIDAD PES

y RE OcURACIÓN EMPLEA

RUANO, SUTER BIO SER PE ESTADO CIVIL SA

LIBRETA

Ermaeta HiLuiran 243593

IBERTIFIDADRS

dh

SUFRARARTE Y LIS

era Teinurarta 1854547.===

E HACIONAL IDAS PERUARO,y RUIER

1% ESPLEADO, IBEHTI=

a TriBuTariA

(HSERTES: =====S=SS= A ÓN

N? 473655 |

CARLOS AUGUSTO

ABOGADO -

ARARAA RR Ez

PARRA AR A e

GOR HAYORES DE EDAD, HÉBILES PAra CBHTRATAR E INTELIGENTES En EL

Á CASTELLAMO, A SUIENES COROZOO, DE OLO QUE poY FE, Así como

BE HADER SURPLIDO 20H Las 3

PRESCRIPCIONES DE Los ARTÍCULOS

aL
$1 DE La LEY DEL
El

HOTARIADO Y HE EMTREGAH UNA HINUTA REDIDAMENTE
LA Y AUTORIZADA PA

A RUE SU CONTENIDO ELEVE A ESCRITURA pú=

BLA) LA HISHA GUE ARCHIVO EN

LU LEGAJO RESPECTIVO MAJO El MÚME-
RO DE ORDEN CORRESPOHDI EH

TE Y cUYS TEHOR LITERAL ES L£0H0 SIGUES
ARRAAA RIA RARA RARIA

3 FAAAARA RARA RA AAA

Aran sooosoocomeeorosrma

>Ínvase USTES EXTEHDER EN su

isTre pe Escrirueas Póbticas La
DE CONTRATO POR EL SUE

SE GARANTIZA EL RÉSIHES 4 QUE SE REFIERE
1

EL arTÍcuLO 1

HERÍA, QUE

SOTOMAYOR 8.

NOLAKIO

ES

124 5EL PERÚ, y

r

VENIDA Las ÁRTES SíH, 5

BEBIDA

3TE REPRESENTADO POR EL señor Luls ávcusto Sórenez
2ZALAR) YicE-

lEISTRO DE HE EL SEÑOR ÁRTURO ÁLHA

MHBISTRO PE Hart

TE AUTORIZADOS POR EL

REMO

2 31 DE ASOsTO DE 1592, PUBLICA

DU EN EL DIARIO SFIcIaL E

Co06 FECHA 1 SE SETIERSRE DE

2, EH ARELASTE E

Eul

3
CILIS EH La A Ty Piso 19-35, San IsipRo, LIMA, DE-
BIDAMENTE REPRESENTADA POR SU PRESIDENTE DEL DIRECTORIO Y ÓERER>

TE DEHE

IRACAHI y SEGÚN PODER lus

RITS
3 DEL LIBRO De SocIEDAaDES Dom -

pel

EH EL ASIENTO $0 DE LA FICMA”
TRACSTUALES Y Úrnas Personas Juefpicas pEL Besistre PónLico DE

z HinerÍa, EN

Lá IETERYERCIÓ

CENTRAL DE A DEL PERÓ, 068 DOMICILIO ER ÁBTOoRTO HRS Bue-
AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

saña $41, Lima, EN ADELANTE ER LOS TÉRMINOS Y

GORDICIORES SISUIERTES? Sesso

Pri

SAR

SE ro08sTITUYÁÓ por EscRITURA PÚBLICA DEL 5

erárto PÓSLICO DE LIMA poc

TOR FELIPE DE UsMa ELÍAS QUE CORRE IBSCRITA En EL ASIERTO ], Fa

HBERÍA.

tomo 7 DE SOocIEBADES DEL ResistrRe PÚnLIco DE

TIENEUR CAPITAL SOCIAL PAsapo nE 1. ¿41

SAHTA 1U1

4 Y á 4 1
(OUARESTICUATRO HILLORHES SETECIENTOS SETENTA HIL DOScIERTOS cua

PERA

REHTISIETE 1871

E

2 OTIEME POR OBJETO DESARROLLAR ACTIVIDADES HL

¡CAS Y ARHIHISTRATIYAS

11

HERAS Y ES TITULAR BE Las ye

DER ECU

fruonimapas Saeta Luisa Y UL Recuerdo, comstirufeas Per Los DE-

RECHOS HIHEROS SUE APARECEN DE LA RELACIÓN GUEÉ como Ánexb | FóR

HA PARTE INTESRANTE DEL PRESENTE IBSTRUMENTO. Los DERECHOS HIHE

RON DE LOS QUE l ES TITULAR, SE EXCUENTRAR Unicapos ER

EL DISTRITO DE + Toy DEPARTAMENTO

Ú. Sobaacocoscroc cocos oceano

succión DIRECTORAL

ALE

Fecha 10 pe marzo pe 19%

H UHA CAPACIDAD INICIAL DE
PAD RE LA PLANTA SE AMPLIÓ

Sesso

AEB DEL TOTAL DE 5US

TRÁTA LOS HI SUE GE

SRA SUE TIESE IESTALARA

DERECHOS HIBEROS EX LA PLANTA

No 473657

CARLOS AUGUSTO SOTOMAYOR BERNOS

ABOGADO

EH LA Bla HUANZALÉ, EH vIRTUS bE Lá AUTORIZACIÓN SUE TIEBE

SEDIBA CoMo TITULAR DE LA Descesión pe

MEFIGIO 4 QUE SE REFIE

Esso

Socorro on

LE.

RTIR EN EXPLoración y DESARROLLO

HA DETERHIRADO
MISERAL DE APROXIp

MENTE

HILLÓS GUIHMERTAS HILÍ ToNeLanas HÉTRICAS, Ex názón
DEL CUAL PREPARÉ Y ESTÍ EN PROGESO DE EJEC ey

TIHADO 4 2 CAPACIDAD

81

LOYEIMNTICUATRO Por

ESTE ES DEl,

HIL CIBCUENTA

TOHELE

5 mÉrricas bfa a 1

i MIL TRESCIERTAS) TONELADAS HMÉ-
TRICAS DÍA, co

SRÁ EL RITHG DE PRODUCCIÓN DE HL

NAL DE CAÑEZ Caso LEATAS SIHCUENTIÓN IL —SUINIERTAS

OTOMAYOR B.

¡VALESÍQUE REPRESENTA El PROME-

Ss

za

JOB TrescIERTAS SUSREHTL

CINCO MILÁ TOHELADAS demas ARUALESy, AL HIS

$ Y SE ESTÉ EJECUTARRO LAnORES PE mE-
JSRAMIERTO DEL SISTEMA DE HIHADO Y LOS TRABAJOS DESTIHADOS 8 18
CREMERTAR La capacinar

ERACIÓN DE ENERGÍA ELÉCTRICA DE -

¡OHEBIANTE LA INSTALACIÓN DE UNA

ELÉCTRICA Areco ooooooooooooos osos sss

le ALMEETE, OYECTO SE INCLUYÓ LA comstTrUCCIÓN DE
s S
RUEYAS INSTALACIONES EH SUPERFICIE, Las CONSTRUCCIÓN DE HUEYOS

SCAMPAHEHTOS PA Sl OBREROS Y EMPLEADOS Y LOCALES DESTIRHADOS A SER
Y 16108 DE TÉLEX,. ESQUELAS Y OTROS. ======

EL Ses TO JOAO OF WaiofALE ;

C1O0cHo HILLOHES CUATROCIERTOS VEIETE

E]

DE EJECUCIÓN DE OU

RATÓN REL PROYESTO A QUE SE REFIERE LA SLÁVSULA ARTE

RIOR, POR RECURSO PRESENTADO COM FECHA 3 DE ASOsTo DE 198€,SARTA
1

VAL AMPARO DE LO BISPUESTO EN EL ÁarTÍcuLo 158% DEL BECRETO

E

Leeistarivo 1 leva LEY DERERAL DE HIBERÍA, SOLICITÓ GUE HE-

BIAHTE GOHTRATO SE LE STORGASEN Los BENEFICIOS PREVISTOS EX EL

2 DEL mlsus DECRETO Les

artícuto 1 6, SIERDO HECESARIO DE
JAR CONSTAHCIA QUE COMFORRE 4 LO ESTABLESI0O Es Lá SESUNDA Bis-

posición T
EL RESLARENTO, ENTRE OTROS, DE Los artículos 1352,1562, 1572,

be Lá Hueva LEY GEBERAL DE ERÍA, LOS

HSITORIA DEL DECRETO DUPREMO

RUE APRUE

ES HIHERAS TIEMER EL DERECUO DE SBTEMER
Los BENEFICIOS 8 UE SE REFIERE EL ARTÍCULO F5TÍ PREGITADO, RES

PECTO DE PROYECTOS CUYA SOLICITUD SE MAYA PRESERTADO 4 PARTIR DE

ECRETO LESISLATIS

Lá ENTRADA ER FISERCSIA REL 105 Y HASTA LA FE

CHA BE PUBLICACIÓN DEL Decreto Sus

To DE Ey
Las oras EN ESE-LAPSo- JE DEJA CONSTARCIA IGUALMENTE SUE COHFSR

ES

H OCUARDS SE MUBIERE YA IHIC1a5S La EJECUCIÓN DE

HE A LAS HI Sesuasa Disposición TRARSITORIA DEL DECRETO BUPRE

LáS Su0RAS REALIZADAS véóo INYERSIOHES EFECTUA —

1
545 EH EL PLAZO ANTES REFERIDO, SERÉ RECOROCIDAR PARA LOS EFEZ

Tos DEL cómputo DE La IHFERSIUÓN RECUPERABLE A QUE SE-REFIERE EL.

Decnero Leeistarivo 10%, SIERPRE Y cuamDo picnas OBRAS Y/O IHVER
SIOUES SEAM APROBADAS CONFORME A LO DISPUESTO EH El PROPIO DE -

ii

GRETO GUPREHO
A LUISA SE ADJURTÓ AHEXOS RELATI=

ÁL RECURSO PRESENTADO POR

Y0s AL PROYECTO, ASÍ como DOCUMERTARI DESORDER LEGAL, RUE LUE

Társ A SOLÍGITUD SE LA Birección SEHERAL BE BIE

Ne 473659

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NóTARIO DELLIMA ROS

RÍA, 20H EL FIN ODE ADECUAR EL RECURSO A LO DISPUESTO ER EL BECRE

Toe Subaemo Ú SUE SE PUBLICÓ com POSTERIORIDAD. Copla

DE ESTA DOCUMENTACIÓN FORMA PARTE INTESRABTE DEL PRESENTE
TO coma 4

HTRA

xo dl. ASS ooo eos ss

IGUALMERTE SE ACREDITÓ ARTE La Dircección SEMERAL PE HIBHERÍA QUE
SE HABÍA ASEGURADO LA FINANCIACIÓN DEL PROYECTO, EN CUSPLISIENTO

DE LO CUAL SE ITSUL BlatHs

LTD. GEL Japón co:

ELTIBG Lo. LTb., Y ATOS DE

PRÉSTAMO com EL les sr Japan ( Y com EL

JAPAR INTERRATIOMAL DosPERATION ÁGEnOr (ICA), Tamulén DEL Japón.

FIBALMENTE, c6H RELACIÓN £L PROYESTO, SE DEJA COBSTAHCIA QUE SU

EJECUCIÓN SE 18ICIÓ com recus 1) pe DISIERDRE pe 13% Y SUEJA LA

FECHA BE PRESERTACIÓN DE La SOLICITUD PRECITADA SE MAMÍa r-

ONÓSETECIENTOS SETERTIRUEYE MIL

5 AMERICANOS), LA SUE CORFORHE 4 LO Hna

). SOTOMAYOR B,
AQIARIO

5 1Tonta Sreyn

f4% 59 SE RECONOCERÁ PARA EL CÓMPUTO DE Lá MHYERS IÓN

RECUPEZ

LE Y SORSECUERTEMESNTE PARS Los EFECTOS DE LA RETERHI:

DR. AUGUS”

CIÓN DEL PLAZO DE YISERCIA GEL CONTRATOS. ÉL PROYECTO SE EJECUTA

RÁ EH UR PLAZO DE £leco 4 LOS RUE CONTADOS A PARTIR DE OLA FE:

CHA DE INICIACIÓN DE LOS PRINEROS TRADAJOS, DETERMIHA QUE SE RE

HA SOBCLUIR LAS CURAS ER IHYERSIOHES EN EL HES DE A480ST0 DE 15

GUNPLIKIENTO BE Lo ORDENADO EM EL aeTÍCULO 1612 pEL

OTRO LADO, TAMBIÉN EN CUMPLIMIENTO DE Lo
- tículo 161% PRECITADO, La SOLICITUD DE

E PGR La DIRECCIÓN ÚENERAL DE HISERÍA HER!
AV, PARDO 231, 2%, PISO - MIRAFLORES - TELEFONOS 466717 - 464582

EAVO!

SoLUcIóN DIRECTORAL DEL OÍ DE FEBRERO DE 172%, ELEVÁRDOSE EL EX
PERIENTE AL HlglstrO De Esersís Y HIHAS HEBTARTE PRoYE(pO DE FE

cuna 5 pc Feoreas De 1929;

DE ÉMSOSE YA YERCIDO A ESA FECHA EL
PLAZO sE 60 DÍAS ÓTILES SUE DE ACUERDO CÓH Lo DISPUESTO EH EL AR

TESÍA EL HIRISTERIO

TÍcuLo BEL

CRETO SUPREMO

DE A Y FIHENZAS PARA EMITIR 5U IHFORHE RESPECTO A LA SO-

LISITUS, =s==s=s==s==e=scocameses soSSoooao ooo sososoosn sa

315 PERJUICIOS DE LO SRTERISR, La Dirección ÚERERAL DE ConTRIBu—

MEE

(74.01 DE Zá DE

EFITRAD AZ pe

CIOHES MEDIANTE RESOLUCIÓN BIRECTORAL Y

JuLto pe 1997 HA HecHo suyo EL leroame He S41-3

A riciHa DE Asesoría Técsica DrinuTarRIa QUE OPIHA POR LA PRO=

CEDENCIA DE LA SUSCRIPCIÓN DEL

RATÓ. =====asmeocosracanpess

DE FECHA 31 DE DA

SE APRONÁ La SOLE pra A LUISA, SUEDARDO

AL HISHo2 TIERPO APR 9 EL ESTUDIO BE FACTISILIDAD DEL PROYECTO

EH VIRTUD DE UD ESTABLECIRO EN EL SRTÍCULO 36% DEL DECRETO SUPRE

3 ESTUDIO QUE SERYIRÁ DE PASE PARA DETERHIHAR LAS

QUE SERÁN ACEPTADAS CoMo INYERSIOHES RECUPERABLES

con UTILIDADES RUT

MEDIANTE DECRETO SUPREMS DE FECHA FL OSE AGOSTO

EL TEXTO. DEL PRESEHTE CONTRATO, AUTORIZÁN

HISTROS HE HISTERIO BE E-

SIESBGA REL

45, PARA QUE Lo SUSSRIMAR

EL GUJETO DEL CONTRATO ES GARANTIZAR A SANTA LUISA Le 51

sul ERTES RESTAR DICTAR
2.1. EstavlLisaD DEL Réstees Teigurarto VIGENTE ==s===e========

6 BEvaLuacIón BE ACTIVOS FIJOS Y CAPITALIZACIÓN DE LOS EXCE-

DEHTES PE REVALUACIÓN. ====es=se==esosseesooso ose

N2 473661

CARLOS AUGUSTO SOTOMAYOR BERNOS
Pte eres =

ABOGADO - NOTARIO El ima 15

de REDUCCIÓN DE LA ESCALA DEL IMPUESTO A La RENTA, S=sa==e=ia==

+ DERECHO 4 LLEVAR La <a

BILIDAD EX HOHESA EXTRARJERA. ====

fa DE pIspo cad DE DIVISAS ccsomecccomaeseonans

+ BARARTÍA DE HO APLICACIÓN DE TRATAHIEHTO DISCRIMINATORIO EH

ERIÍA CAaMBlariz.=

A

ARAHTÍA DE LIBRE COMERCIALIZACIÓN PE sys PRODUCTOS. ===

EN VIRTUD DE LA ESTABILIDAD REL RÉSTSES TRIBUTARIO QUE

POR ESTE ACTO SE GARANTIZA, SAHTA LUISA quenarí SUJETA ÓNICAMEN
TE AL RÉSIMER ImpostTivo VYISENTE AL HOMESTO DE SUSCRIDIRSE EL

PRESERTE COMTRATO, HO SIÉNDOLE DE APLICACIÓN HiBsÓn TRIBUTO RUE

SE GREE 00d POSTERIOR cap. Ta POBO- LE SERÁN pE APLICACIÓN Los
6105 SUE PUBIE RSE DE TIEMPO EH TIEMPO EX EL RÉ=

SIMER BE DET BE LOS TRIBUTOS QUE SEAH APLICA -

IYOMAYOR B.

PTE POR TRIBUTAR DE ACUERDO 26M EL

a
Ss

Lá DECISIÓN EM ESE SENTIDO HE-

BERÁ SER PUESTA RESCIÓN GENERAL DE

RÍA Y DE Lá

. RE CONTRIBUCIONES DENTRO DE

SE DEJA COHSTAHCIA QUE EL Hesub DE CSPTAR POR TF

BUTAR DE de

COX EL RÉGIMEN MODIFICADO 6É uko S HÁS SE LoS TRIMUTOR SUE LE RE

PLIGA REBUSCIA AL DEMEFICIO

EST

DILIBAD TRIBUTARIA SUE PoR ESTE ACTO SE COHCEDEf LA QUE

RESULTARÉ DE APLICACIÓN DURANTE EL RESTO DEL PLazo DE YIGERCIA

|
REL CONTRATO RESPECTO BE Los REGÍRERES HOpIrIa S POR LOS RUE

HATA OPTADO. nomeagesesooooannonresassos=eoss eso 9=<

|
EL £450 DE PRODUCIRSE EXPRESAMENTE Lá SUSTITUCIÓN DE ALGÓN ]
|

RÁ EL HUEYO TRIBUTO HASTA POR un +

trimuto, S

- SUE ARUALSEHTE HO EXCEDA La

GUE LE HUBIERE CORRESPONDIDO

PAGAR DE ACUERDO 008 EL RÉSIMER SUSTITUÍDO. ser====== ===
A e PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 117 - 464582

Ex EL CASO QUE EL HUEVO TRIBUTO QUE CORRESPONDA PAGAR COMO RE -
SULTADO DE LA, SUSTITUCIÓN Hb FUERA DE PERIODICIDAD AMHUAL 51H

MENSUAL, TRIMESTRAL 9 POR CUALGUIER OTRO PERIODO IHFERIOR A UN
LUISA cuspLiRÉ cun Lá ORLIGACIÓN EFECTUANDO Los PAGOS

EH PASE A LAS TASAS Y FORMAS DE CÁLCULO QUE RESULTADAR APLICA —

ALES £L TRIBUTO SUSTITUÍ[DO, DE FS GÚN cáso AL

TAL SUE, Ex $1

2 LUIS

FIRAL REL PERIODO AHUAL HAYA TRIVUTADO UN »

HTO uE
XUEDA Lá SUMA QUE LE HUBIERE CORRE DIDO PAGAR DE ACUERDO AL
RÉsImeR sustitufloo. En EL HEGADO CARO QUE ¿ONO RESULTADO DE Lo

LUISA MUBIERE TRI

A3WTERIGR, AL CIERRE DEL OPERIOOS ARHUAL, S
HUTADO UNA CIFRA ISFER(O0R A Lá SUE LE MUDIERE CORRESPONDIDO PA=

SAR DE MADERSE TEHIDO YISEBTE El TRIBUTO SUSTITUÍDO, DEAERÁ

s Ú Blas SISUIERTES CANCELAR La DIFEREBCIA, SIM RE

TRO BE LOS

CARGOS, INTERESES H1 SARCISHES 5E TIPO ALGUNO. Ses==s===========

SU DEGISIÉR AL RESPECTO. A LA
HERAL DE DONTRI

SPTA POR ELLO, PEBIES
Dinección DEHERAL BE

DUGTONES DEHTRO DEL PLAZO pE 126 pÍas CONTADO A PARTIR DE LA FE
AGO EL RÉGIMEN TEMPORAL

+IFIGADO HÓ PODRÉ CONTIHUAR SPLICÁRDOSE A á LUISA
DA SU Y Ay OPORTUEIE LTARÁ AUTOMÁTICAMEN

£HA EX QUE EJERCITE La opción. Sin Er

BER QUE RESU

TE DE APLICACIÓN 4 EL RÉSIMEN SUE TERÍA 4 La FECHA

DE PRODUCIRSE LA HODIFICACIÓN TEMPORAL, SALVO RUE SE ESTABLEZCA

G AE HAYA ESTABLECIDO UN HUEYO REI HÁS BENEFICIOSO, Y QUE,

y DE ACUERDO A Lo ESTADLESCIDO ES L6s PÁRRAFOS ANTE-

RIGRES, SPTE POR ACO5ERSE A DICHO RÉGIMEN. ssa=ss=assssasesa=o==

SE BEJA CORBTARCIA GUE LAS COMURICACIÓHES A LA Binecclón GEHERAL

Ne UE AUGUSTO SOTOMA

DE HIMERÍA Y A La DIRECCIÓN ÚEMERAL DE CONTRIBUCIGHES 4 QUE SE

REFIEREN Los PÁRRAFOS 4

TERISRES CORSTITUYER UNA CaLisición FAR

QUE DEBE SER CUAPLIDA DEHTRO DEL PLAZO DE

bÍas PRE-CITA

DO) BAJO SANCIÓN DE MULTA. =mesSecscsceososanasan aomasso====

2H HIRGÓN CASO PODRÁ APLICARSE A LUISA un rÉcimen TRIMUTA

RIG- MENOS BENEFICIOSO SUE ARUEL (CUYA ESTADILICAD SE LE ESTÉ s4-

RARTIZARE TE EL PRESERTE INSTRUMENTO. ==ss===se=am========

ISUALMEHTE, HO SERÍH DE APLICACIÓN 4d

LUISA Las HORMAS LE-
SALES QUE PUEDAN ENENTUALSENTE DICTARSE QUE CONTENGAN La SALISA

C1ÓN PARA ELLA DE £PQUIRIR Bor

205|0 TÍTULOS DE SUALGQUIER STRO TL

JO, EFECTUAR PASOR ADELAETAD

BE TRIBUTOS 0 REALIZAR PRÉSTAROS
| Samocoooosooroooooorncoocooseoocoosesas

¡UN CUANDO EL CORBTRATO ESTÁ REFERIDO 5 La AMPLIACIÓN DE CAPACI-

TOMAYOR y

BE PRODUCCIÓN DE Las Dos UNIDADES Económicas Y ADHIRISTRATL

39

LUISA Y DE SU PLAHTA BE BEHEFICIO, ASÍ cono 4 La

IETRODUGCIÓN DE PROCESOS QUE INCREMENTARÍN La PRODUCCIÓN EH TÉR

HINOS DE CORTERIDO FlE3, Lá $ansH IDAD DEL RÉGISER

LA RELACIÓN DE TRINUTOS VYISENTES A LA FECHA DE SUSCRIPCIÓN PEL

PRE “TS RESPERSTO DE LOS CUALES RESULTA DE APLICACIÓN

RANTÍA DE ESTABILIDAD TR TÁRIA APARECER DE Lá RELación

sexo Dll ororma PARTE IHTESR

FE BEL PRESENTE I8STRY--=
MENTO. SE DEJA EXPRESA CONSTARCIA SIH EMBARGO, SUE LA RELACIÓN
PRESITADA ES DE GARÍCTER ERUNCIATIYO Y H0 TAXATIvO Y GUE, EH 5698

SECUENCIA, CUALGUIER STRO TRIBUTO AL SUE PUDIERA ESTAR EYERTUAL

E SUJETA 5 SÁ Y QUE HO APAREICA DEL Anexo 111 pero

= SUE SE HUBIERE EBCUHTRADO YIBERTE 4 Lá FECHA BE Suscripción DEL

PRESENTE CONTRATO) LE SERÁ DE APLICACIÓN cóm Las TARAS, FORMADE
AV. PARDO 231, 2”. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

DETERHIRACIÓN Y PAGO OY DEHÉÁS HORHAS VISEBTES 4 ESA FECHA ======

ILGUALSERTE, SE DEJA EXPRESA CONSTANCIA QUE LA RELACIÓN DE PARTI

DAS ARABCELARIAS QUE SONTIERE EL ÁnExo VÍ ES TAmpIÉn MERAMEHTE

REFERERCIAL Y SUE LA (B6PorR1

ción por SARTA
GTRO BIEH CUYA PARTIDA ARANCELARIA HO SE ER

LUISA DE CUALSUIER
GUEHTRE EXPRESAMENTE
MECLUÍDA EN ESTA RELACIÓN 0 QUE EX EL FUTURO PUEDA SER MODIFICA
ba, SE REALIZARÁ Pasanbo Los DERECHOS QUE APARECEN DEL ARANCEL
DE ADUAHAS VISENTE A LA FECHA DE SUSCRIPCIÓN DEL PRESENTE COHTRA
TO, Srsarararoracnanoaa presionaron

$18 PERJUICIO DEL PETER ESTIPULADO, SUELA ESTADLECIDO GUE SE

MARTEHDRÁN VIGENTES PARA AÑ 3, JORMAS CONTERIDAS EH EL

TÍTULO OCTAvo DEL HEcRETO Lesl:

sogre Réslses TrIBuTa

alo y Blsposiciones ProHdocIósaLes Y T

AQUELLO RUE 0 SE EH -—

GCUENTRE DEROSADO 4 LA FECHA DE SUSCRIPCIÓN GEL PRESENTE CONTRATO.

BE DEJA CONSTAECIA RUE

EL DERECHO DE S0Zar DE

CUALGUIER BENEFICIO SUE SE OTORGUE CON POSTERIORIDAD A LA FECHA

IPOIÓN DEL PRESENTE CONTRATO A LOS TITULARES GRUACT 3
ty

LES HESEFICIOS, ESTOS SE CORSIDERARÁR INCORPORÁCOS AL ORÉGIMER TRL

DE SUSE

DADES HIHERAS] Y QUE DE ACOCERSE A UNO O MÁS DE TA=

MUTARIO QUE POR ESTE ACTO RE SARANTIZA, HE MAHERA RUE SE HARTERO

RÉÁR OVIGERTES PARÁ ELLA AN CUARDO ARTES DEL YENCIMIENTO-DEL PLA

z0 DE Y

ATO DICHO BENEFICIO. PEREFICIOS

SEHCIA DEL PRESEETE <2osT

esas oo== ==pusse====

ENTE ESTABLECIDO SUE HO LE SERÁ DE

HALMERT

APLIcación Al E LEY O REGLAMENTO ALGUAS, CREADO 0: POR

DIRECTA E: ATURALICE El BEREFI-
TARIA A QUE SE REFIERE LA PRESENTE CLÁY

CREARSE, QUE, DIRECGTA
cl BE ESTABILIDAD TR

Sonrisas ooos os

SULA. ==

SES

H Ló RELATIVO 4 LA REYALVACIÓN BECASTIVOS FIJOS, PAR EL

-

E

> E
ANN
SS PRESEN

S2TOMaYOR B.

NOA RIO

N2 473665

WHSTRUMERTO SE

QUE TENDRÁ EL DE
RECHO DE REVALUAR EL SALDO POR DEPRECIAR DE SUS MAGUIHARIAS E

INSTALACIONES CADA YEZ SUE SE PRODUZCA UNA FLUCTUACIÓN HAYOR AL
SALCIHCO POR CIENTO) EM EL OYALOR DE LA +

EDA HACIOHAL RESPESTO
AL TIPO BE CAMALO DE-COMPRA PEL DÓLAR DE Los Estanos Unibos DE
HORTEAHÉRICA EN EL E

RCADO Único DE CamBlos AL CIERRE DEL MES

PARA EFECTUAR LA REVALUACIÉ N ==========s==

FECTUAR La REVALUACIÓN DE OSUS AGTIVOS CADA

QUE SE DÉ EL SUPUESTO ARRIMA. IBBICADO. OEEH La OPORTUHIDAD

RUE Lo

SRSIDERE COBYERIENTE YA QUE DICHA REYALVACIÓN Ho ES SLI

SRIA PARA

Y TAHPoco LO ES LA CAPITALIZACIÓN DEL

EXCER

E SUE GBTE:

Paracas ooooroooooooooeoeooooseoss==

RUE

25 EXCEGEHTES DE REYALUACG
Lo DISPUE

LUISA OBTENGA DE CONFOR
TO EN LA PRES di

HTE CLÁUSULA, POBRÍÁN SER APL
RIR PÉRDIBEAS acu YÍGA LAS QUE CORRESPONDAN AL
EJERCICIO EH SBE SE EFECTÓE LA R

ALUSCIÓN. La APLICACIÓN DE Los
EXCEDENTES A cu

ELA

RIR PÉRDIDAS HO INFALIDARÁ La FACULTAE DE

DE COMPEHSAR SUS PÉRDIDAS PARA EFECTOS DEL IMPUESTO A La
50 Lá PÉRDIDA PARA EFECTOS TRIBUTARIOS SEAS

Só UTILIDADES DE LIBRE DISPOSICIÓN

DE EJERCICIOS SISUIESTES Y ESTA RECUPERACIÓN SE CAPITALICE.

PERO, ESTA CORDICIÓN Yo RESULTARÁ DE APLICACIÓN SIR En

AER CEL

APLICABLE.

TES DE REVYALUACIÓN QUE SE OBTERSAH Y +

A CUBRIER PÉRDIDAS, PODRÁN SER CAPITALIZADOS

EH SUYO 2450 La CaPITELIZACIÓN ESTARÉ EXEHTA DEL PAGO DEL hapues

, RESTA Y DE CUALQUIER STRG TRIBUTO CREADO Y POR CREARSE,

(ROLUSS RE AQUELLOS 2UE RESUIER
AV. PARDO 231, 2*. PISO - MIRAFLOR:

DE RORMA EXSRERATORIA EXPRESA,
- TELEFONOS 466717 - 464582

YA SUE ES VIRTUD DEL PRESENTE CONTRATO SE GARANTIZA A SAHTA LUL

SÁ QUE A DICHA CAPITALIZACIÓN HO SÉ LE PODRÁ APLICAR TRIBUTO AL

SUNO QUE SE CREE 0H POSTERISRIDAD A La FECHA DE SUSCRIPCIÓN DEL

PRESERTE cor Peryulclo DE Lo ARTERIOR, SE DEJA COHS-
TAHCIA GUE A LA FECHA DA CAPITALIZACIÓN DE EXCEDENTES DE REVA=
LUACIÓN Ho 5E ENCUENTRA AFECTA AL Paño DE TRIBUTO ALGUNO. ===m==

FORHE 4 Lo DISPUESTO EN LA PRESENTE

Los ACTIVOS REYALVADOS:y C00
SLÁUSULA, SE DEPRECIARÍN EX BASE A SU HUEVO VALOR A PARTIR DEL

HES SISUIERTE A AQUEL EN SUE SE PRODUZCA LA REYALUACIÓN .=======
Aa ul

EL DERECHO A REYALUAR LOS ACTIVOS FIJOS GARANTIZADO A

SURTIRÁ EFECTOS EM TANTO LUISA SPTE POR LLEVAR Su

HTABILIDAD EH HOHEDA EXTRAHJERA Y MIESTRAS Lá MARTENGA EH TAL

Sepa oras

RAZÓR DEL AEREFICIO QUE POR ESTE ACTÓ SÉ OTORSA A

4, ÉSTA TESDRÉ EL DERECHS DE REDOCIR ES UNA TERCERA

¿TA QUE LE GORRESPORDERÍA PAGAR EH A-

PARTE EL ÍBPUESTO 4 LA
PLICACIÓN DECLA TARA DEL lBRuEsTO VIGENTE A LA FECHA PE SUSCRIP
ClÓN DEL PRESENTE CONTRATO, QUE ES JSRÍTREÍNTICIHCO POR CIERTO.
Lomo ESTE CONTRATO TIEBE POR OBJETO EL INYERTIR EN LA ARPLIACIÓN

H ODE PRODUCCIÓN Y OTROS Fl

DEL FaLu 5, EX URIDADES. ECOMÉRICAS

Y ADMIRISTRATI EXISTENTES, Lá REGUCCIÓN DEL IMPUESTOS A La

RERTA SE APLICARÁ SOBRE Lá- PARTE DEL HO8STO DEL IEPUESTO QUE C0-

RRESPORDE AL PROYECTO. PARA ESTOS EFECTOS SE MA ESTABLECIDO QUE

EL PROYECTO IMPLICA UR JACREMENTO EN ¿LUMER EE PRODUCCIÓN DEL
IFROTREMATISTETE POR CIENTO). TE PORCENTAJE SE APLICARÁ SOBRE
Ed
7

á

,, “
ATA QUE CORRESPONDERÍA PASAR AS
DE ACUERDO 00H sus CÉLCULOS Y EH BASE A LA SUMA QUE RE

SULTE SE SETERHIBARÁ EL TERCIO BE REDUCCIÓN ER EL IMPUESTO A QUE

cesiones

TIESE DERECHO

473667
CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO-1)

RUE SE OBTESGA €

E4

RESULTADO DE Los cóLcuos ANTE

LA RUE SE REDUZCA DEL Ís MPUESTO 4 LA RENTA GuE La

o PAra esoo

DEL IMPUESTO A PAGAR OPERARÁ EM Forma AUTOMÁTICA
2 EBIS

y LUISA CAHcELE pon

MASE A LOS CÁLCULOS GUE EN CADA EJERCICHO REALICE
SH PERJULOLO

ER DEFIHITITA

CORCEPRTO E

VALES BEL Impuesto 4 La RENTA,

EH OHINSÓR CASO 5E YEnÁ AFESTADO EL DERECHO 4 La REDUCCIÓN DE UR

TERCIO DEL IMPUESTO TOTAL A pá SAR EN FORMA ABUAL QUE SE EARARTL

EN LA PRESENTE CLÍUSULA, essescemess=esa=nesos

DEL IMPUESTO A PAGAR OPERARÁ En FORHA AUTOMÁTICA EN

SLSULOS RUE En CADA EJERCICIO REALICE

+

UNERA QUE La PrRopucción DE

LUISA sE ExXPortTa
2 HE

SOTOMAYOR E,

A PER OGIERTO Y Lo Hl

SE IHTER HACER

La DRoDpu SISHAL QUE SE SÚTE

A

y PGR EL PRESEHTE ACTO,

za
A

aus

asomarse ==

AD ODE HO

HERA HAcGI UNA VEZ TOMADA ESTA

E

mm

S15 168, DEBE HJERA POR PERIODOS

-
BE CHO EJERCICIOS 40 HÍmIMo capa YEZ, ENTENDIÉNDOSE QUE SL

á LUl

FENCIMIE“NTO DE

PERIODO clics Años

L PODRÉ ES

COSER ER

SHTERIENDO SU COBTAHILIDAD EN HONEDA EXTRAE

JERA $

TÍRLA A HOHEDA HACIOHAL cossssecoeeosaeHessoso=s==

VALIDAD QUE SA ISA ESTUYIERA LLEVAR
EGA EXTRARJERA Y EL PLAZO DE YISERCIA

ARTES DE YE
DEBERÁ CONYERTIRSE LA CONTABILIDAD £ mo

ERSE EL PERIGDO DE cleco

DEL PRIMER DÍASDEL EJERCICIO IRHEDIATO
AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

SISUINEBTE A AQUEL EX GUE TERSINÓ El SOMTRATO. S=se===so=========

La CONVERSIÓN DE LA CONTAMILIDAD DE SANTA

LUISA DE HOHEDA Hacia
HAL A HOHEDA EXTRANJERA, DEBERÁ EFECTUARSE EH BASE A LAS HORMAS
MHTERRACIOHALES BE COHTARILIDAD ESTANLECIDAS POR EL DomitÉ lu-
TERBACIOHAL DE HORHAS DE CONTASILIDAR ClBTERHATISGHAL ÁCGQUÉHTIRO

STANDARDS COMMITTEE) coR SI2TARES DE

FIRMA BE AUDITORES lH-

DE

HBIERTES DE RECOHSLIDOS PRESTIGIO, CUYA DS SEA PREVIA

e

HEHTE APROBADA POR LA DIRECCIÓN GEMERAL DE

CONVERSIÓN DE OLA CONTARILIDAD DE MONEDA EXTRARJE

A HOHEDA

HACIORAL UNA YEZ COMCLUIDO EL PERÍODO POR LA RUE SE AUTORIZA A

A LLEVAR LA CONTABILIDAD EN ESA MOBEDA, SE REALIZARÁ

ÚS PRINCIPIOS BE TRÁSLAS $TILITADOS secÚn
HA FIRMA DE AUDITORES IH-

EN HASE- 4 LOS E
RAFO

ARTERPOR, CUE DIO

DEPENDIENTES DE PRESTISNO Y A SATISFACCIÓN DEL OHIRISTERIO DE E-

HERSÍA Y
PARA EFECTOS DE LO ESTABLECIDO EN Lor Dos PÁRRAFOS ARTERISRES,

A

wemsÍa Y El

ieisción E HERÍA Y EL HIHISTERIO DE

APRUEBAH ¿ BIUTORES IADEPEHBIENTES SUE APA

JEXO FOR PARTE IRTEGRARTE DEL

á peprá seleccia

RECER DE LA RELAcIÉ

PRESERTE SORTRATE), DE HARERA TAL QuE
HAR DE ENTRE ESAS FIRMAS DE AUDITORES, SIH REGUERIR DE APROBACIÓN

HIRAR La CONVERSIÓN DE LA

ADICIONAL ALGUHA, 4 LA QUE DEBERÁ $1

CONTABILIDAD DE MONEDA HALIOHAL A HONEDS EXTRABJERA Y DE MONEDA

EXTRANJERA A HONERA HACIONAL EH SU CASÓ. === RSS"

£ pr Al y HO EH HOHEDS HA

SIOHAL Y 0TRO EN HON

DA EXTRANJERA. LAS DBLISACIOSES REFERIDAS AL EJERCICIO RUE SE

LS

SOTOMAYOR B.

DA, AUGUST

077 A
TES

N2 173669

CARLOS AUGUSTO SOTOMAYOR BERNOS
EIA,
ABOGADO - NOTARIO DEIA CIL E

CIERRA SE DETERMINARÁN ER|DASE AL SALAHCE EN HOHEDA HACIOHAL.
ESTE HISHO PROCEDIMIENTO SE SEGUIRÁ PARA RECOBYERTIR La CORTAR
LIDAD DE MOHEDA EXTRANJERA A HÚÓNEDA HACIGHAL, EH GUYS CASO Las

OHLISACIOHES REFERIDAS AL/ÓLTIRMO EJERCICIO ER QUE SE LLEYE LA
CONTABILIDAD EN HOREGRA EXTRASJIERA SE DETERMINARÁN EN BASE AL HA

LANCE EN DIGHA HOHEDA. Sescosscoarmosoeoosoocesseoesoo===s

PARA LA CONTERSIÓN RE CLA SORTARILIDAD DE HOREDA EXTRÁBJERA A Hr

HEDA BACIOHAL Y YICEYERSA, SE USARÁ EL TIPO DE CAMBIO PROMEDIO
RUE EN caba ocasión ounteuinía LUISA PoR Lá EXPORTACIÓN DE

SUS PRODUCTOS. Sessesseoeoceossoocoooossoeooooccooessecosos=os
Lós AJUSTES CONTABLES GUE SE PRODUZCAN COMO CORSECUERCIA DE OLA

TRASLACIÓN DE La es

M0 IDA A MOREDA EXTREEJERA € VICEVERSA,
SUE AFECTEN LoS RESULTADOS BÉL EJERCICIO AL CIERRE DEL SuAaL

SE

SE TAL TRASLACIÓN, Md SERÁN COMPUTAMLES PARA LOS EFECTOS

BE LA APLICACIÓN DEL ImpuesTo A La RENTA, sss=osssoses=asses===

A BISPORJMILIDAD DE DIVISAS GRIGIHSDA

ca
RANTIZA 4

TA ER LAS 0

SUE DISPOHDRÁ DE ELLAS EN LA FOR PREYIS
VARIAS VIGERTES A LA FECHA DE SUSCRIPCIÓN

RE ESTE CONTRATO. DE PACTA SIB EXMPARSO, GSE Sl DURABTE LA Y IisEH

CIA DEL CORTRATO SE SUSTITUYERS 0 HOpIFICARA Las He

AR RELATI=

5 4 RISPORÍBILIDAD DE MONEDA EXTRAEJERA VISERTES 4 LA FECHA

DE SUSSUSCRIPCIÓN, ESTADLECIÓNDOSE ER RÉGIBER HÁR FAVORABLE,
¿ Sá TERDRÁ EL DERECHO DE ACOSERSE ÁL HUEVO RÉGIMEN. ====

DEDERÁ PERFECCIONARSE MEDIARTE Comuni
AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

¿_ _A —_ ___—__ 5 5 5 a Li mcsmcasmelo

CACIÓN POR ESCRITO pIRIsIisa a El L, RUEDARDO EXPRE- E

SAHERTE ESTABLECIDO QUE DICHO RÉSIBER MÁS FAYORABDE SERÁ DE 4-

Y

2 LUISA A PERTIR DE LA FECHA EN UE

PLicaciÉn AUTOMÉTICA A SAN)

L RECIBA 5U COmuUnIcación AL RESPECTO. Cog La so0-
AL GUEDARÁR MODIFICADAS LAS HORMAS

DE OHOHERA EXTRABJERA SE MAYAR ln-

GLUÍBO EH EL PRESENTE CONTRATO, =e===ss=ose=e=sesssesses=es==e=
LA GARASTÍA DE HO APLICACIÓN DE TRATAMIENTO BUS |
TORIO ER OHATERIA CAMBIARIA QUE

STÉÁ REFERIDA A ASES ROGUE ÉSTA

ABLES RUE SE DIS!
ALULIGAD BE BIYISAS DE

DEL £ RATO DE
LO SUE SE REFIERE A LA 51S5Po+

ACUERDO A LO PREVISTO EN LA CLÁUSULA AHTERIOR, 5180 TAHBIÉNn ER .

HATERLA

lARLA EH CEMERAL. ====sprccoessorapooossososas ess

REJAR EXPRESA CONS-

TEBIEXDO ER CUERTA Lo SETERIOR, Las PART

TAHCIA GUE EHUHIASÓN cA50 PODRÁN APLICARSE A SANTA LUISA normas

0S BENEFICIOSO QUE EL RÉGISEN CAR
(ÓN DEL PRESEBTE COBTRATO. 10)

SUE CONTESCAR UN RÉSISES
BIARIS YISERTE AL FOMERTO RE LA SELEDRA

p

La

EBECA LUISA En cuan

AHTÍA QUE SE CO

4

ENTE SU PRODUCCIÓN, ESTÁ

AL DERECHO DE COMERCGIALIZAR LIM

MERCIALIZACIÓN SE

Á ASEGURAR A ESTA EHPRE

CONTERIDAS EN EL-CAPÍ-

> PR RO DEL TÍTULO TERCGE EL Deorero LesisLativo 12%, 18
DEPERDIERTENENTE DEOS1 4 LA FECMA 6E SUSCRIPCIÓN DEL PRESENTE

H OSI:

REIS WMUBIER IFICADAS, SALYO SUE EL

ESTAS

SE PUDIESE ESTABLECER FUERA MÁS BEBEFICIOSO 2

RÉSIBES

A

TÉ ESTABLECEE QUE 51 CoN POSTERIORIDAD A

LAS PARTES ESPRESAME?

Lá FECHA DE SUSCRIPOIÓN DEL PRESENTE COBTRATO SE SICTARAH HOR=

SOTOMAYOR 8,

NOTARIO

No 473671

CARLOS AUGUSTO SOTOMAYOR BERNOS

ABOGADO - NOTA)

HAS HÁS Favorán ES QUE LAB CORTERIGAS

Jo

ER EL-cAPÍTULO PRIMERO BEL

TÍTULO TERCERS PEL DECRETO

21SLaTIvo 10%, En Lo ue se REFIERE

A LA COMERCIALIZAC UN BE HUEVOS PRODUCTOS) Las HUEYAS HÓRMAS SE

SS soanscoas

El RO GARANTIZA La LIBRE

1u1

RÓR DE APLICACIÓN 2

Tá ER EL País pog

DE sus PROBUCTOS; ======== Spore oo oseososoza

HO DEBIENDO EN flusús CASO APLICARSE MEDIDAS QUE PUEDAN ¡=======

T LIMITAR LA FACULTAD E DE YERDER A CUALQUIER RES=

TIRO 0 PERSOH y UNA YEZ SATISFECHAS Las HECESIDADES DEL consumo

LOCAL EX La Fo SUE ESTABLECE EL SECRETO LESISLATISO 10% 4 que

SE HA HECHO REFERESCNA ¿RRIBA; Scores oaeooocooeasorare some

ETA TÍO EXPORTACIONES DEl A LUL

A
La OBLIGACIÓN DE VERpER PARCIALOO TOTAL

EH -CUA

HER OHERCADO, SEA LOCAL O DEL EXTE-

ERISRES DE LOS QUE PUEDA pu-

RIOR, A PREGIOS YÍ0 €

¿Ll DONDE LiBase

ETE COLOQUE 0 Na
25, IBCLUYÉNDOSE

TEHER
YA YERIDO Lá HAYOR PARTE DE BUS VER

S FIHARCIERAS] se=s=eoe==s=semmo=osase

E LECISS SUE En RlisÚn caso pu

HERTEy LáS PARTES DES

HAS SUE CORTENSAH UE RÉGIMES DE

DRÁ APLICARSE 4

1 BE SUS PRODUCTOS MEROS DEREFICIOSS QUE EL RECO

A
ÓN DEL PRESENTE CONTRATO SERÉ
El QUE SE RESUIERA PARA (RECUPERAR LAS INVERSIOBES EFECTUADAS EN

y MESBIARBTE LAS UTILIDADES BRY=

EL, PROYECTO RUE LE HA

E
ES

1 HENOS EL dupuesto 4 La BERTA Y

TAR OPDTERHIDAS POr SA

a A cIPASIORES TR MERISLES, ER su caño. La Uri
CA TEA

LIDAD BRUTA PE LUISA SE DETERBIMARÁ DEDUCIERDO SEL HOHTS

BEL PRECIO HETO DE YERTA, SI SE COSERCIALIZA LOCALMENTE, Y, DEL

+1 SE EXPORTA, LOS COSTOS PIRESTOS E IHPIRECTOS 51H

DEDUCIR pE ÉSTOS LAS BEPRECIACIONES Y AHORTIZACIONES CORRESPOR=

DIERTES. S=cecesesos=s==s==soocmoossescsocooooreseoesosoron ==

EH RAZÓN AL MECHO QUE, CONO SE Ha INDICADO, EL PROYECTO TIEME
POR SUJETO LA AMPLIACIÓN DE LA CAPACIDab DE PRODUCCIÓN DE UNI-

DADES ECOMÉMICAS Y ABMIHISTRATIVAS EXIST

ES) Y GTRAS LAMORES E

LAYERS [ONES CON RELACIÓN 4 TALES UNIDADES] Lá UTILIGAD QUE SE

2 ES OSUERTA PARA LOS EFECTOS DE La RECUPERACIÓN DE LAS 1H-

HES, SERÁ CLA ADICIONAL SBE PARA $ LUISA SE GRISINE dd
HO RESULTADO DE LA EJECUCIÓN DEL PROYECTO. eeemesssssese==e==es

PARA ESTOR EFECTOS, SE HA

PERLES

DO SUE EL PROYECTO IMPLICA

veción DEL IFAUTRENETISIETE

UN IECREMENTO EN EL VOLUMEN DE

por <l
BAR BRUTA TOTAL $uE

ESTE PORCEHTAJE SOBRE Ló¿ UTILI-
SBTERHSA SIGUIERDOS EL PROCEDI=

HUERTO ARRIBA IUbicabo. La RUNAS QUE SE GNTERSA Cono RESULTADO

BECAPLICGAR EL PORCEÑ

HTILICAR

+ TAE PARA LoS FIHES LE RECO
INFERSICHES EFECTUADAS Y, EN SOHSECUEBCIA, ESTABLECER EL PLAZO

BE OYISERMCIA GEL UGHTRA TO. enmo=aecaeeoecooooososeoooooseoosooo=o
ISUALMEHTE PARA DETERSINAR EL IMPUESTO A Lá RENTA QUE BEDE PE-

DUGIRSE DE LA RENTA BRUTA, DESERÉ APLICARSE EL ITXÓTRENNTISTETE

POR CIENTO) PRECITADO SÓBRE EL MONTO
HIEPTO UES YEZ EFECTUADA LA RE

SUE EN DEFÍRITIZA CORRESPAE

1UISA POR ESE có

DA PAGAN A

a

pucción pEL lepuesTo 4 La BERTA 4 SUE SE REFIERE LA CLÍUSULA $2

DES Rameoos concer

WVEHAS S=s==ee=spoose ooo:

La IRFERSI SH RECUPERADLE, SE RETERHIHARÁ POR PRIMERA YEZ AL CcIE

L ESTE CA450 La INYERSIóN RECUPERABLE SE COMPUTARÍÁ: EN ESTA HOHERA

|
No 473673 4 |

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO DEIA o

RRE OBEL EJERCICIO ER EL HUE, DE ACUERDO 4 Lo ESTABLECISS EX La

CLÍUSULA SÉcimo sE

SE HAYA APRODADO, EXPRESA TECITAMENTE,

LAS S4RAS Y ABGUISICI

HER REALIZADAS En EJECUCIÓN DEL PROYECTO
MATERIA DEL PRESENTE €

>

y EN AASE A LÚS HOHTOS ES

JALHEH
TE IHYERTIDOS, Y, CUAHDO CORRESPONDA

BE AQUERDO A LEY, Las REYA
LUACISRES DE ACTIYOS Y LOS AJUSTES

A EL YALOR DE LOS MISHOS PoR

BIFEREBCIAS DE CA

2 A RUE MUBTERE Hablpo LUSAR =na=e======

PARTIR 1

EJERCICIO SIGUIERTE Y Los SUASISUIERTES, La HE

sión RECUPERABLE SE DETER

Re.

£ AL CIERRE BE LOS HISMOS E

AL HONTO DETERMINADO

IBYERSIÓN RESUPERABLE DE ACUERDO A Lo

MHBICADO EM EL PérrapO ARTERIOR) HEHOS LAS DEPRECIACIORES Y AHOR
:

2 GUARDO CORRESPONDA, LAS REYALVACISNES

ES EX EL YALOR PE Los ACTIVOS POR BL

TOMAYOR

CLAS PE CAS HUBIERE MARIDO LUGAR. ADICIOHAL

TO YA RED

RATE
ADO CON La UTILIDAD MRUTA BEL a

LóS EJERCICIOS AHTERIORER.

anar ooooesonan

Ho PROCEDERE TORNAR EH CUERTA La REYALUACIÓN BE Los AQTIVOS ER

LL

E SU CONTABILIDAD ES US$, Ya que E

¿ERTIR SU CONTABILIDAD A Ha l

=os==soo=osmoss==
RECUPERACIÓN DE Las IEYERSIONES CoH Lás UTILIDADES BRUTAS/5E

CALCULARÁ RESPECTO DE EJERCIOIOS GRAYADLES COMPLETOS ===s=sss===

L PRIMER EJERCICIO 4 PARTIR DEL

AL SE INICIARÉ LA RECUPERACIÓN —
BELLAS IMVERSISHES SERÁ EL SIGUIENTE A AQUEL EH EL QUE, UNE vEZ 5

TERHIHADO EL, PROYECTO, LAS 06has E (HYERSIOHES REALIZADAS GUE-

BE ACUERDO A LO EST:

BER APROMADAS, EXPRESA 0 TÉCGIT LEcI- IM

a
a

LÁVSULA BÉCIMO SEXTA, onseeeessonononcoseosenesciones

o » IES RE OS
RE YISENCIA DEL SGETRATO TERMINARÉ AL CIERRE DEL EJER
, PARDO 231, 2*. PISO = MIRAFLORES - TELEFONOS 466717 - 464582

A SUYAS UTILIDADES PRUTAS SE COMCLUYE Lá RECUPERACIÓN

DE OLA IEYERS IÓN, =e=s==oaccccceeoeasooooss

paacoooeooooo=esinamos

PERO, EL BERHEFICIS RELATIVO A LA DUSCIÓN EM UNHA TERCERA PAR

TE DEL IMPUESTO A LA RENTA SUE RESULTE DE LA APLICACIÓN DE-LA ES

SALA CORRESPORDIERTE, A RUE SE REFIERE LA CLÁUSULA HOYERA, SE

2Á YISENTE POR UN PERIODO ADICIONAL DE SECO EJERCICIOS

4TE RESPECTO DEL IMPUESTO

Á POR Lós CIBta E

JERC LOS

CLUYA EL PLazo

ES PESTERISRES A ARUEL AL CIERRE DEL CUAL <OH-
BE YIGEHCIA HEL <

TLERDE Por IHYERSIONES RECUPERAHLES, 10D05S LOR MONTOS ACTIVADOS

ENTRE: LA FECHA DE PI REL RECURSO SOLA

EL “Oc DE Los SEHEFICIOS

BE La LEY SERERAL DE Hiseafalo pe

VÉH SE LAS HISHAS.===e===
CLA DE OLAS FUENTES BE FIHAR=

1

ES EFECTUADAS

LUISA Lon e4sTOS VÍ0 BIENES VÍO IHPORTES EX EFECTIVO RUE SE MA-
YA DESTIBADO A LA EJECUCIÓN DEL PROYECTO POR CONCEPTO TALES CO
HO, ENTRE 0TR05, LOS SIGUIENTES :====

Sepa Seas SS

- Exulror, 1

TALACIORES Y MEGUINARIAS =S===maseesreasesses= ==
— HARTOS “IHCURRIDOS EH LA PREPARACIÓN DE Los ESTUDIOS DE FACTIAL
LIDAD E INGENIERÍA CORRESPONDIENTES] Sscoansssasennsessassssnós
- GASTOS Y PAGOS EN OGERERAL ORIGINADOS EN DERECHOS DE SERVIDUN=

Ss=s=se=se=====

MRE 0 USOj Ssssesss=s=ocesoccecocaseosesssssesss

2 IEA EARRENAASADARAESARA ES

ROLLO PRELIAIRAR;

- DASTOS DE

- DossTaucción DE IESTALECIONES TEMPORALES] Sescoscesassses====

- ÚESTOS DE IHSTALACIÓN, ABPLIACIÓN YÍO0 CONETRUCCIÓN DE IHFRAES

AS

N2 473675

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIDMDE: LIMA

538

TRUCTURA; =aseoccemcco eones benosoroorceooooseoresesseas

— UBRAS LE INFRAESTRUCTURA EF SEHERAL; ===es===========s==osm===

YIFIERDA, Y TAR SOIL Y SIMILARES. .=============

IGUALMENTE SE CONSIDERARÁ EETRE LA 1h AYERSIÓN RECUPERABLE A Los
IHTERESES, SASTOS BAHCARIOS Y LEGALES DERIVADOS DE-Los crÉbITOS
DESTINADOS A F

CIAR EL PROYECTO, GRIGIBADOS EM LA EvEcUc IÓN

HASTA La FECHA DE TERRIHACIÓN DE Las DORAS.

LOS HOHTOS ACTI

S PUR GORCEPTO DE 153

Sn, SE DEDUCIRÍN

50

SEÉFICIO TRIBUTARIO, SEA QUE LoS PROGRAMAS DE RELHYER=

2 EUL

SI50 CUBIERTOS

UTILIDADES BE LA propla 5

EH LA MEDIDA RUE Á ESTOS ÓLTIOS

TABciA DE INVERSIÓN YÍS REIEVERSIÓN con

aS=R==a

BEHEFICIS TRIBUTAR|S. O e

BE ESTABLECER EL, PLAZO DE VIseHcila DEL CcaH-

SIÓN DEL PROYEC

a

5) DEBER E Lá padeció DEBERA

HERÍA, UNA DE Laración JURAÑA RELATIVA A LA EJECUCIÓN DEL $

H0y DETAL

RAS YA

Con

EMERÁ asin

Y erciokEa REALIZ DE
PGR (HFORMES BE AUDITORES INDEPÚH=
DIENTES. =eeemasmesseosooorsoeomescososconansenseseoseocoedes

HRESCIÓN DEHERAL DEE Íá Teeorá Un PLAZO DE 0 pÍas Para,

LAS VERIFICACIONES Y COBPROSACIOHES SUE ESTIHE PERTIHEZ

RA bisPosición DE La DIRECCIÓN ÓEBERAL DE HE

HERÍA,

EH EL LUSAR EN BORDE LU SU CONTANILIMAD), TODA LA DOCUMENTACIÓN
UE ÉSTA PUEDA REGUERIR PARA CONPROMAR Lá CORRECCIÓN DE La FOR

CUBTERHIDA EN Lá DECLARACIÓN. sescocecocearoossesessssses

ación

Tonas LAS OBSERVACIONES DEDERÍN SER FORMULADAS EH UHA SOLA 0cá=

SIóN, sessssesasoossosoiiassoceooeodosoosoroococonmosososeaees
SE ESTADLECE ER FOBHa EXPRESA UE SI La DIRECCIÓN DESERAL DE ÉL
HERÍA Ho PORMULASE PASERYACIONES 3 Lá DECLARACIÓN PEHTRO DE Los

30 pÍas PREZITA EMDERÁ SUE LS RECLARACIÓN NA QUEDADO

CORR

250 GUE-Láa DIRECCIÓN GEHERAL DE

ES, ÉSTAS SÓLO PODRÁN SER REFERIDAS ALA DE IB

EL ESTUL BE FACTISILIDAD OO

RÉRICOS, DEBIENDO LAS OBSER

GA ERROR

LOs CASOS

DEMIDARE?

TE FUBDANENTADAS Y FOR
LA OCASI|6p. =oscoosanoocoseosoooossoorsoeessoee

ELISA TEH=

EL CASO SUE Lá DECLARACIÓN FUERA GuSE

BRÁ UH PLAZO BE 1 DÍAS PARA SOLYER LAS 210HES, YERCILS

EL SuaL, SI PROCEDA TERTO A PRUE-
TO DE ESTE PLA"

DÍAS PARA RESOLYER,

FUERA ESTIFICABA 20H LAMESSLUCI

APRONADA. ====SE=es=se=

DIRECCIÓN GEHERAL DE HINERÍA, PROCE-

DOHTRA LA RESOLU!

BERÁ LA IETERPOSICIÓN por SA

GE RECURSO DE REVISIÓN, ==

FECTOS DE CLLEFAR EL CORTROL DE LA FóR=
VERSIÓN Y, EH. CONRECUE

al

Sc lá, DEL PLAZO

SÉ DEBERÁ PRESERTAR A LA

No 473677

CARLOS AUGUSTO SOTOMAYOR BERNOS

RECGIÓN DEBERAL DE DERTRO DELOMISNO PLAZO Es=

TABLECIDO PARE Lá PRESEN

DESLARACIÓN JURADA DEL lu

PUESTO ALA RENTA, UNA DECLARACIÓN JURIDA GONTENIENDO La IErOR=

HACIÓN RELATIVA AL ONO

La IAYERS1óR RECUPERARLE AL S1ERRE
BEL EJERCICIO, AL

BECLá UTILIBSO BRUTA £PLICADA A RECUPE=

RARLA Y, AL DETALLE DE SE MAH CALCULADO ESTAS SUMAS, ======

SIN PERJUICIOS DE LO ARTERILOR,

SE BBLISA 4 ABRIR UN

O LIBROS AUXILIAR ESPECIAL ER EL QUE DEBERÁ REGISTRAR LA IEYERSIÓN
9] SRIGIHAL RECUPERABLE, ASÍ comió EL HORTO RECUPERADO 20H UTILIDA=

DES EJERCICIO 4 EJERCIC1O. E HALHENTE,

Á pUISA SE GALISACA

HO CUERTAS

DE ORBEN ESPECIALES, La [9-

eS

ER EL-OPROYECTO. =eneeseroreoconeames

2 DEL PRESENTE CONTRATO

SOTOMAYOR B.

NOTARIO

ENTA RUE SERÁ DE APLICACIÓN Única

AUGUSTO

HEHTE A PARTIR PEL EJERCICIO Z BE ACUERDO

SULA céntimo SEXTA GUEDAH APRODADAS

DA

LaS OBRAS Y
ATERIA DEL

ESLIZARAS EM EJECUCIÓN DEL PROYECTO

DE TRABAJOS E

ERSIORES QUE c0Ns5-

TITUYER EL PROYECTO RUE MA babe LUsar A LA CELESRACIÓN DEL PRE

BERTE £ORTRATO, PonrÉ sen DIFICADO UNA 0 HÁS VECES EH EL CURSO
L

DE SY EJECUCIÓN, SIEMPRE Y[CUARDO HO SE AFECTE EL GBJETO Es

DEL MISMO. DIFICACI EMERÁN SER APROBADAS POR La Di

LES:

RECCIÓN GEHERAL DE La QUE TENDRÁ UN PLAZO DE 30 pÍAas

PARÁ SOLICGITAR (HFOR»

AL YÍO OISERVARLAS, clbo
- EL cUaL LAS BOBIFICACIONES (SE OGHS IDERARÍÁN AUTOMÉTICAMENTE APRO

BADAD. Ses=eccc=sssscoomess ameesoooosseooces

r AV. PARDO 231, 2%. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

11

LAS OUSERYACIÓNES, BE EXISTER) DEBERÁN FORMULARSE EN UNA SOLA Y

SARIÓN, RESULTANDO ESTA REGLA TAMBIÉN HE APLICACIÓN A LAS SOLI=

CITUDES DE INFORMACIÓN ADICIONAL QUE PUEDA EFECTUAR La Dirección

DEBERAL DE HInerÍA. =sossocccosoroeooosooooooooonosoos===e==s=>
BE FORMULARSE ORSERVACIONES D SOLICITARSE IHFSRHACIÓN ADICIORAL,

SERÁ BE APLICACIÓN EL -PROCEGIMIENTO BESCRITO ER LA CLÉUSULA pÉ-

Esccccaoocccoooosoessisoss coo

CIS SEXTA. =

Lás PARTES DEJAR EXPRESA CONSTARCIA QUE Lá PRESENTACIÓN PE LA

SALICITULE DE AD ACUÓN DE OHODIFISACIÓNES AL PROYECTO HO IMPIDE

Lá REALIZACIÓN MEGEBIATA DELAS IRYERSIORES-9 CAMBIOS PROPUESTOS,
E

"LOS SUE SERÁN COHRIDERIDOS COMO (HYERSIONES RECUPERADLES PARA

FEGTOS DEL COHTRATO ÚNICA Y EHTE-S5d BICHAS HÓDIFICA=

TE RE ACUERDO

ALECISO) ======= Aereos

PARA LOs EFECTOS DEL PRESESTE CONTRATO SE ERTIENDE POR

UNIDADES ECORÓNICAS HIURTO BE DERECHAS

STRATIVAS AL £

SS PERTRO BE Los LÍBITES SEÉ

HIKEROS QUE SE EHCUERTRER UBICADO
LAnOS POR La LEY ÚEBERAL DE HIHERÍA] A LAS PLANTAS DE PEMEFISIO;

Y, 4 Los DESÁS BIENES SUE 06 [TUYA UNA SOLA UHIDAD DEP

ESIBAILERTO, ZOMIRISTRACIÓN Y

clón por RAZÉN DE COMUHIDA

SERVICIOS. ======== ==

L IBS5RESO 9 RETIRO DE-DERES

ás BE COLAS SUE ES TITULA

HTRATO. out tosieeeS
DEL PRESENTE CONTRATO HO LIHERA
DE LAS SALISACICHES ESTABLECIDAS

Ek La LEY BERERAL DES

PARA LOS TITULARES DE ASTIS

QUEDA EXPRE

N? 47367

9
CARLOS AUGUSTO SOTOMAYOR BERNOS

SA

> DETES EN POBRÁ CEDER, ADJUDICAR,

ÚRTAR 2% TRANSFERIR EL PRESEETE CONTRA
TO DE HO

8 ALGUSO A TERGEROS, SIR EL CONSENTIMIENTO PREVIO REL
HIRISTRO DE Enerela Y Himas EL 0ue SE_OTORGARÁ MEDIANTE DecaeTo

SUPREMO. A A

YisesIiBo TE LA CELEBRACIÓN DEL PRESERTE SOHTRATO HO METER

FIERE, LIHITA 2 DISHIBUYE EL DERECHO 4

ES

LUISA 4 gozan DE

CUALSUIER DEREFICIO cu 2 RUE SE COHCEDA A La AETIZIDAD

LEYES GERERALES y MS Soesnsrosesososeess==

o0

A EJECUCIÓN DEL PROYECTO QUE HA

ISA REQUIERE DE LAS

UMBRES,) DERECHOS DE”

ODE YÍA Y nemás FACILIDADES Que

FORMA PARTE IHTEGRANTE
E CONTRATO, Los que EL

MOS SE SUJETE

' PR EL PRESENTE ade
A LAS DISPOSISIORE

NOLARIO

SENTES EH LA FECHA, ==esc=s==smmss=:

CAUSAL DE TERMINACIÓN DEL PRESENTE COHTRATO

"1106 US — SOTOMAYOR B,

UTA LA EJECUCIÓN DEL PROYECTO BERTRS

Dr,

DEL PLAZOS ESTADLECIOG

FOPARS LA EJECUCIÓN DEL PROYECTO SE Ex

A FUERZA HSYcR L£ EL 2450 FORTU To.=-

+ PONER EH SOROCINIERTO DELS HIBEE
ERÍA, MEDIANTE CARTA HOTARISL, LA OCURRENSIA

ERTOS CALIFICADOS FORTUITO Y FUERZA HAYOR DEHTRO
DE Los 1% PÍAS DETAL O

===EHe: Soren

BLisación pe

FORMAR A Lá DIREG-

CIÓN GENERAL y ARTE CARTA MHOTARIAL RESPECTO AL CE

Presas

E FUERZA MAYOR A LA CAUSA HG 1HPy

TABLE, SOHSISTERTE EN UR

412 EXTRASRDIHARIO, IHPREYISIBLE E

IRRESISTIBLE, GUE IMPIDE LA EJECUCIÓN BE LA OBLIGACIÓN € DETER=
MIRA SU CUBPLIRIE“MTO PARCIAL, TanbÍo 0 DEFECTUOSA. errooamasssse
$IE PERJUICIO BE Lo ABTERIGR, LAS PARTES CONFIESER EX CALIFICAR

EXPRESAMERTE (0050 FUERZA MAYOR A LAS MUELSES Yé0 PARALIZACIOHES

Soocosesoo====

Ves SUE, ARICISHALMERTE A LA

SÉsIso GUIETA, CORSTITUIRÍE CAUSALES
REL PRESENTE CORTRATO LAS SISUIERTES1S=======e===
ISÁ pE Las OBLIsación

PREYIETA EN LA CLÁUSULA
PE RESGLUCIÓN
3) EL INCUMPLIHIENTO POR PARTE DE SH

RES SUE HA ASUMIDO DE ACUERDO CON LAS CLÍUSULES DÉcino SEXTA Y

Décimo SÉTIMA; Ssesooreocoooooooooncoremencororessss ====
a) ADUCIDAD BE TOBAR LAS HES Y RERUHCIOS SUE CONFOR

En
E

LAS UNIDADES ECONÓMICAS Y ADHIHISTRATIVAS

Rosero

ossemes====
cd La Ha EJECUCIÓN, PERTRO DE OLOS PLAZOS PREYISTOS, por SANTA
y y

DEL PROYECTO APROBADO POR La RESOLUCIÓN

Lul

BE FECHA 31 05 DICIESSRE DE?

ys EM LO SUE SE REFIERE A H0-

BIFIGACIONES DEL PROYECTO YÍO EXTENSIÓN DE PLAZOS. A a
Pará Los EFECTOS DE DEULERAR LA RESOLUEIÓN PEL PRESERTE COHTRATO

CAUSALES PREYISTAS ER Los Iclsos a)

EN YIRTUR RE ALSUHA DEL
TERPLADA EN LA CLÁUSULA *L

Y 07 DE OLA PRESERTE CLÍUSULA Y LA E

sÉsifó auista, EL $
sÍáa or Hleas, MEDIANTE CARTA POR VÍA EOTARIAL, DEBERÁ HOTIFICSR

¡US QBLISACIONES DERTRO DE Un

PLAZO HO HENOR SE 15 pÍas, BAJO APERCIDISIENTO DE QUE, EN 0450

o 0

oo

DR. AUGUSTO SOTOMAYOR B.

N? 473681
CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARI: $

CONTRARIO, EL COHTRATO GUEDARE RESUELTO. =essssessos===s========

]
VEHDIDO EL PLAZO SUE SE Hara erorsano a SANTA LUISA para EL cun

PLIMIENTO DE SUS OBLIGACIONER, ELC O, POR INTERMEDIO DEL

HIHISTRO PE

rela Y Eta

y PARA HACER USO DE SU DERECHO A RE-

A LUISA En ESE SEMino,

SOLER EL CONTRATO DEBERÁ HOTIFICAR Al
5 E REQUISITO TAHBIÉN DEPERÉ

E

SER cu

BRTRATO POR LA CAUSAL PREYISTA ER EL (Bclso BJ DE ESTA SLÁVSULE.

PARA DEGLARAR LA RESOLUCIÓN DEL!
st

vio LAS PARTES SEÑALAM como sus DOMICILIOS Los UE

|
APARECER ES LA IHTRORUCCIÓN DEL PRESENTE CONTRATO, A LOS QUE SE

LES HARÉ LL

TSBOS Los 4Y1505 y EOMUNICACIONES, HOTIFICACI le
JUREOIALES O EXTRAJUBIGIUALES. Secre soon =

UNELGUILER €

1B10 DE DOHÍCILIO DEBERÁ SER CORURICADO A LASTRA

HEDIAHTE CARTA

TARIAL €

H UNA ANTICIPACIÓN HO HEHOR DE
Aci)
JO PBÍAS 4 PARTIR BE Guy

ESTO FURTIRÉ EFECTOS; EH 03430 coR-

TRA

208 DER HECHAS: TODAS LAS HOTIFICA¿CIÓNES 4

4 LOS BÁMICILIOS HO MODIFICADOS.==
Y TRIBUTOS A QUE DEH LUESR LA ELEYA

SIÓN A ESCRITURA PÚBLICA DE LA PRESERTE HIHUTS, aásÍ o

e]
3

PCIÓN ER EL + PúlbLico PE HIBERÍA, SERÁN DE SARSO DE
i

TRES TESTIROHIOS SE Lá ESCRITURA PÚBLI

AROS 4 LA BIRECCIÓN DEHERAL DE NINERÍA,

¡HERAL DE CONTRIMUCISHES Y AL

Acá CENTRAL BE
Sem==o===s=

HESERYA DEL

PERÚ, EN REPRESENTACIÓ SRHE A Lo PRE-
|

VISTO ER EL ARTÍCULO

=u

RE CLA DoNSTITUCIÓN

6LÍTICA DEL

bo Y EL arrfcuLo 1 DE LA LEY SEN

L BE HINERÍA, PARA OTORGAR

E k DEL PROBUCTOR HIRERS GURASTE
AV. PARDO 231, 2*, PISO - MIRAFLORES - TELEFONOS 466717 - 464582

anassesnacconcooossescooorees o

HOIA DEL CORTRATOI ==

A. ESHTAR 208 DISPONIBILIDAD DE DIVISAS GRISIHADAS POR LA YEHETA

DE SUS PRODUCTOS, DE ACUERDO A LAS HORBHAS €

MBILARIAS YISERTES A

Lá FIRMA RE ESTE CONTRATO. ===nec=ssseocccerasoooesseosoocemesses

Bo 31 BURARTE LA VIGENCIA DEL CONT 41%) SE SUSTITUVERA 8 BOBIFL

CARA LAS HORHAS RELATIVAS A DISPoR
YISERTES 4 LA FECHA DE SU SUscripeo

BILIDAD DE HOHEDA EXTRAHJERA
$, ESTABLECIÉNDOSE UN RÉxI-

3 HÉS FAYORSOLE, EL TITULAR TENDRÁ EL DERECHO DE ACOSERSE AL

Sosa soccer

RÉSIBEN, ==
1ÓN POR EL HUEVO RÉGIMEN SE PERFECCIONARÁ MEDIANTE Comun

SACIÓN POR ESCRITO DIRIGIDA AL NA

(ÉNDOSE SUE Dicho RÉGIAER HÁS FAVORABLE SERÁ DE APLICACIÓN

PICA AL TITULAR, DESDE LA FECHA DE RECEPCIÓN DE TAL COMU-=

HICAción POR EL CERTRAL DE RESERYA DEL PERÚ; QUEDARDO ASÍ
HOBIFICADAS LAS ESTIPULACIONES CORTRACTUALES AL RESPECTO. =====
05 Ho TEHER TRATO DISCRIMINATORIO ER HATERIA camslanta. En con
SECUENCIA, EN EL 6450 DE RUE LIBERALICE EL SISTEMA DE HOHERA EX

TRARJERA, HIERTRAS DURE DICHA LIBERALIZACIÓN, EL PRODUCTOR: MI-=

pi

05 BURARTE EL TIERPO
LH CASO DE SER SUPRIHI-

¿DRÁ ACOGERSE 4 LOs BRES HEREF
SUE LoS HISHOS SE MAHTENGAR PARAATODOS.

105 DICHOS DBEREFICIOS, EL PRODUCTOR MIHERO HANTERDRÉ LOS SUE

AH LAS HORBAS YIGERTES A LA FECHA DE CELEBRACIÓN DEL PRE-

Sssoca poor

4

EERTE GORTRATO.
SE DEJA EXPRESA SONSTAHCIA DE QUE LAS HORHAS CAHYIARIAS CUYA PER

PE La YISE 2 DEL PRESENTE CORTRATO,

HAHERCIA SE E

SON LáS QUE EST agro Ler E2 21353 Y moblficaTor1os

Y Las RESOLUCIONES E

D 1

SlLrapo Decreto Ler E

ERVA DEL PER

33, EISENTES A La FECHA DE ESTE-CONVRATO;: See=ensseses======

CENTRAL DE RESERYA DEL Peró,

00
2

RUGUSTO SOTOMAYOR B.
NOLARUO

473683

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARI Hum RIZO

áRIO, Las CLÁUSULAS E LEY, IHSERTE Los

ÁHEXOS A GGUE SE MA NECHO REFERENCIA Y PASE LOS PARTES CORRESPOH

BIENTES AL Resistee Público pe Himernía PARA SU IHSCRIPCIÓN,====

AUTORIZA

Les

óH RESISTRO REL CoLesto or

HITA ARTE LA JEFATURA

AAARAIIA RARA ARA AAAAAR

l3YO, DEPARTSRENTO DE H

assess

RESIDENTE GERENTE SEHERAL DE

lus. Luis Áususto 5£

RHERAL GEL E |S==s==os==sco=osoe

za URIARTE, Ánocapo,

BELIMAÍNS 2101. Rmn

1) Saoooosoonsseom

EOÓO0Óa

Seeoocaccconssess
Esos

sensaciones,

adecco oeste ooo ERES,

5 = 305
SPORE BP.
100 FOLIO

E
261 = 16%

ASIERTO <FICHA

7 EN

PA E
7 $
TS

Y cmaassas==se==s=>

Asco cosmos

e=asm=se]

jo me===s=2=

sas=me===

A omemss===s

oasis

SOTOMAYOR B.

do sa=====o===

NOTARIO

UGUSTI

Dos

=>

Ex=mss====uS

sesos

S===>===52==== ==

$

OS ==
A A am
A A mE

ES

sesos

Y] ARAS RASO ii diia

Y esasassarearoooocoooosoe===

ETA Terauranta E% ...

2ey Con Lia

DEL Toño Y DEL sistro PómLICO

EGISTRO RE docIEDADES 0
EL DUB=BERENTE GENERAL Ó

INSCRITO ER

EL A5IE HERÍA Y EH

EL. ASIENTO Éd, a roJas 635 DEL 7 $12 DEL ZESISTRE HERCARTIL

DECLIMAÁ, COR D Ral 717,16 piso 5,538 151
ñ

5RO)LIMa; AJUSTED ATERTAMENTE DECIMOS] ======sse=arsneses=esosa

BUE AL ARPARO DE Lo DISPUESTO EL ARTÍCULO 158% pEL Decreto LE

ler Só AL BE

SERÍA, SOLICITA RoS SUE HEDIABTE y]

SISLATIYO ,

TORSUER LOS BEBEFI SPREYISTOS EN EL ARTÍCULO
ESRETO LESISLATIYO

RATO 5E HOS

cananea

HUESTRA S0LICITUD EN El HECHO PE SUE, 2060 SE DEMOSTRARÁ

No 473687 , 1]
CARLOS AUGUSTO SOTÓMAYOR ERNdS >

ABOGADO - NOTARIO DE LIMA
Ey HUERTR RESA ES TITULAR DE DOS UNIDADES Ecopó-

MICAS Y IRISTRATIVAS 00H UNA CAPACIDAD DE PRODUCCIÓN SUPERIOR

RUE INCREMENTARÁ su Pronucción Em más DEL

A JE TONELADAS MÉrmicasipla Y TIENE PROYECTADA UNA AMPLIACIÓN
EH TÉRHIMOS BE ha

TEHIDO

o RESP ooo escotes

HUESTRA

5 SARTA

LUISA Y EL RECUERDO CORSTITUÍDAS POR

RERESMOS HIHEROS QUE SPARECEN DE La RELACIÓN GUE (0H

m
RESA ES TITULAR DE LAS UNIDADES sm

(9) FORHA PARTE IMTEGRANTE DE ESTA

UMICADOS EN EL DISTRITO LE UALLARCA), PROYIBCIA DE Dos DE

SOLICITUD, LOS GUE $5E +0

BEPARTAR

árpuco. Sacco roo nooo

ZALÁ QUE TRATA

XPLICA EX EL

OTOMAYOR B.

S

D0f

Bd

ElS $

TRE LOs SE HAN DESCUANERTO HUEVAS RESERVAS

DR. AUGUSTO

EIHERAL DE APROXIMADAMENTE UN MILLÓN Y HEDIO DE TOHELADAS HÉT

CAS EN La Unipas Econésica Y
LUISA LO RUE PEI

HIHISTRETIVA REGUERDO Y 54m
ITE ARPLIAR LA GAPACIDAD DE PLANTA, MEJORAR

5157

A ME HIBADO Y PARALELARER

TE RESUCIR SUSTANCIALMENTE EL

SOSTO PE LA ENersfa ELÉCTRICA, SEHERADA ACTUALMENTE EN FORHA

ds

Tatición PLSHTA HIDROELÉCTRICA. ==

; ABTERISR, HUESTRA

RESA TIERE PROYECTADO AN

PLIAR LA CAPACIDAD INSTALADA DE SU PRAETA EX 21%; ESTO ES, DE
1,

OHELADAS HÉTrRICasip fa 4 Tí

MONELADAS HÉTRICASEDÍA, Lo

SUE PERHITIRÁ ELEYAR EL ORITRS DE PRODUCCIÓN DE HIHERAL DEC

2 TONELADAS HÉTRICASÍAMUALÍEL PROMEDIO cereE 13

Er

A JA S00 LADAS HÉTRICASfANUAL INCREMENTÁNDOSE LA PR
AV. PARDO 231, 2*, PISO - MIRAFLORES - TELEFONOS 466717 - 464582

pueción Es TÉR

aseos

HOS DE CORTERIDO FINO EN 37%
LA CAPACIDAD DE GENERACIÓN DE EMERGÍA ELÉCTRICA SERÁ AUHENTADA

DER

a d,0 GUN Lá INSTALACIÓN DE LA PLANTA HIDROELÉS

TRICA, HANTERIÉNDOSE EL RESPALDO DE UNA PLEHTA TÉRMICA coH ca

PACIDAD DE É, PARA LAS ÉPOCAS DE SEGUÍA Y PARA CUALGUIER

TRA EYEETUAL
ÁD IO DORA REXTE, DERTRO DEL PROYECTO DE MUESTRA EMPRESA SE ERCUER

LOQUE SE PUDIERA PRESEHTAR. =======mec==ases=e==

TRA LA CORSTRUCCIÓN DE HUEYSS INSTALACIONES EN SUPERFICIE, ASÍ

COMO La CONSTRUCCIÓN DE HUEVOS CAMPAMENTOS PARÁ OBREROS Y ENPLEA

¿AS VIVIENDAS. Ssse=s=====seoceso=ss====
BAS E IHESTALACIOHES PARA EL PER—

SORAL DE EMPLEADOS EJECUTIZOS Y LOCALES DESTINADOS A SERYICIOS

cosmeticos

TALES com ESCUELASY €
SRPLIACIÓN DE OLA CAPACIDAD INSTALADA DE Lá PLANTA DE TRATA

HTO SE IEYERTIRÁ UN TOTAL DE

HILLOHES

H EGUIPO Y

$5 2 1HSUERTISENS
MAGUIHARIA DE OHIHA SE IBYERTIRÁ YU MILLONES

TRESCIENTOS OCHERTIÓN HIL DÓLARES A PLATA Hl-

DRSELÉSTRICA SE IEYERTIRÉ

IESTALACIONES DE SUPERFICIE SE IHYER=

ERTOS

A OBREROS Y EMPLEAROS SE
(UH HILLÓR DOSCIERTOS VELETICUATRO MIL DÓLARES AMERICANOS); H
AMPÁSENTOS PARA PERSOUAL DESERPLEADOS EJECUTIZOS SE ISYERTIRÁ

TRES MIL BÓLARES AMERICANOS);

¿HOYECIENTOS S1RCUE

LES 0040 ESCUELA Y OTROS SE Ievertirá USE ...

LARES ARERICANOS)
ERTISO UN TOTAL BE

05 DONERTIECUATRO HIL

SEISCIER
EJECUTADO EL PROYECTO SE Hi

(DIECIOCHO HILLSHES CUATROCIENTOS YEIATE HIL

PEZE 000.

O 9
SOTOMAYOR B.

AUGUSTO

No

173689
CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO; [EY

DÓLARES AMERICANOS,

EL LaP?So DE Glkco añ
EL PERISDO BE EJECUCIÓN PEL

5 QUE COHSTITUYE

A

EL PROYECTO SE FIHSRCIARÍ ER La SISUIERTE FORHA?

US PROPIOS; ==emseonmcesosemesess

ota

READOS EN CALIDAD DE PRÉSTAMO

Do. Lp. ======

TORGADOS ER

Sas=s=eoooesesso=

CALIDAD DE PRÉSTAHO
POR EL

És nEL

y Japón

Yéo

¿TIGRAL COOPERATION Ásenerid

¿CIÓN DE NUESTRO ACCIONISTA Hirsul

L BMEL=
Tiks Co.,Lta. Y Hrrsyi

Do SS cooosooacoas

Lo. LTr
SER OTORGADOS EN CALIDAS DE CRÉDITO por
G-LTD-, SUCURSAL DE LONDRES mesmenconmenasnesooa

> BER OTORGADOS EN CALIDAR DE PRÉSTAMO

SUSURBAL DE Hen Y

a

Sacccooararoosoesooa=>

POR HUESTRO ACCIOHISTA

HAYORITARIO

Teul Lries Lo.Lrn. y

TREUl

LO, y LTD.
GON LA CONDICIÓN RE LA IETERFEUCIÓN DEL Banco CENTRAL

DE RESER:

e
DEL PERÚ. ======

=an===t=

==sim===
Pa
PA

RÁ LOS EFECTOS

ALUACIÓN DE LA PRESERTE SOLICITUR, AR

SISHALHERTE AL ÁBEXO 1 Y

zo llo rRELATIVO A Los DERECHOS MIHE=
ROS BE LOS QUE HUESTRA ¿Sá ES TITULAR, ADJUNTAROS Lo SIGuUIER
VES ==ma=ss======m

ARSS ooo roo ooo sesoesseoososecaneses

5 TESTIMONIOS DE OLA ESCRITURA 5E

221

L ODE HUESTRA EMPRESA Y DELAS ESCRITURAS GUE

DE PODER EN FAVOR DEL SEÑOR RERJI SHIHA

A KISHIMOTO. =e=sescscooseeooceosssseesorooorocsesseseroeses

¿ PEA MES panse=sesasoes
POR A o os TELEFONOS 466717 - 464382

PEE,

PEDIMOS ACCEDER A Lo
SOLICITAR

Sessess===oe=s===
PAÑÍA HISERA SANTA LUISA

—SUB-DERENTE GEMERALIUNA FIRMA, ==========

LUISA S.A a=====
RA Santa Luisa S.ñ.,Es-

TÉR USIcapos EN EL DISTRITO BE HUALLANGA, ProYiBcla Dos DE Haro,

EPARTAMERTO DE HUÉÑUCO, Los 3

BUE ACTUALMENTE SE TRAMITAR

AHTE LS JEFATURA REGIOHAL DE Él lUómuco Y SO LoS 51-

SS mareo cooler so=====

do ao

OS

and

An, PB,Li==

184 =

Oo

Q

¿OTOMAYOR B.

NOLARIO

DR. AUGUST

No 473691
CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO IDE Cial L Yi

Sass=oo=s=====

SR IPOIOR

o

SScpesesssoesessssesoms= bis

Fo Lós

CUJAD === 665 = Ba

= 1050 FOLIOS =

===.

=ompe

AS

3.2RUE Pi ES Afj=== Mdós ” mamo=
13.2R URETA e
AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

Ss

=========

===

caen

Sem

aasm======

A E

s=ie====

====

sms a

SEHERAL. UN SELLO Y

ems

===88

===

FS casan

N2 473693

CARLOS AUGUSTO sor
ABOGADO - NOTARI

IA) ReLación pe Concestomes y RESERVAS CAL 31 DE Diciembre DE

A

aleron»

| aaaresoonoseo ooo our ancaronao ión
UnIDAD ÁDEIMISTRATIVA

ERO DE =PROMADO==

RESERYAs======= [gal soso
Yi

Amecameca esse s===

Pasrueción Elia

== 183,910 Ti

118,530 TH ===a==

)JTOMAYOR B.

NOLARIO

CORETE QUE LA CAPACIDED REAL DE La PLARTA ES DE $29 1

SÓN EL SIGUIERTE RESULTADO) =

HS TIEHE Lá PSSsIiHILi |

DE

RIACIÓN DE LA CALIDAD DE

HERALES) YA QUE LOS HINERALES RE La UHIDAD

CUERDO

RADOS PRODUCIDOS ER

Sao

A
=== 3: =

AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

Fases ======

sensensas 55% =n====

A

STE

HECESIDAD DE AMPLIACIÓN s=s===sasae=e==t=

4) SE HA REALIZADO Lá EXPLORACIÓN

Há IHYERSIÓN

HSECUERCIA DE

DE YH OHILLÓN Yo HERIO DE TAHELAS MÉTRICAS APR:
TEHIÉNDOSE 2451 La HISHS LEY DE LA ACTUAL RES

5 Lá URSERTE HECESIDAD DE REDUCIR EL 205719 DE La ERER=

SÍa ELÉCTRICA SE

Lá PLAHTA T

RADA -P

sÉTUAL, Té SUE EL

PRECIO DEL PETRÉLES ESTÁ SUMIERDO caba DÍA Hás Y ACTUALMENTE LA

O

00

N?2 473695
CARLOS AUGUSTO SOTOMAXOR .BERNOS

ABOGADO - NOTARIO DE LIMA

=> A
SY SITUACIÓN HUEDIAL DEL -PETRÓLES ES HUY DELICADA Y ESTÁ ER PELIGRO.
S 1

POR ESTE HOTIYO) La IESTALACIÓN DE LA PLANTA HIDROELÉCTRICA ES

BUY BEHEFICIOSA, TAHTO PARA LA HIHA COMO PARA Los ALREDEDORES DE

GPERACIÓN ECONÓMICA, 00H Lá GUAL La

LA HIHA,

PODRÁ. SUPERAR CUALSUIER SITUACIÓN MHESPERADA EN EL Fu-
TURS ASÍ como EN La CAÍDA REL PRECIO BE LOS METALES. Pon GTrRO

LADO), COMO PARA La IHSTALACIÓN DE La PLANTA HIDROELÉCTRICA SE

SRAH IEYERSIÉÓN, ÉSTA TEREHOS SUE REURIRLA Ho só-

REGUIERE DE UH

oO

És con HUESTROS PROPIOS

13.4 TRAYÉS DE Fondos EXTEREOS, SING TE

CRADOS POR EL AUMENTO DE PRODUCCIÓN, A FIN DE ABSORAEA

+ BEL COSTO DE PRODUCCIÓN. sesmesseesesooriess ss

FONDOS GEr
SCUALGUIER 5u

0) QUEREMOS 2OHTA IR-AL DESARROLLO DE LA HIMERÍA PERUAHA Y LoR

ETE-A LA RESCTIVACIÓN ECONÓMICA DEL PERÓ,GEHERANDO

SECUERTE?
ES BIYISAS CON EL IMOREMERTO DE LA PRODUCCIÓN DE MUESTRO á

Same mooooooooooreessssoo

ERGO. ==sremc=oo=smes===

lá DE PLIACIÓN, se=essor=s=e=ssseesoooseeoosooossooro

4) SEA

AMPLIARÁ LA CSPACIDAD INSTALADA DE LA PLANTA BE+ 1059167
DÍA al,

DÍA, A Razón DE MáS DEL EA, TERMIHAHDO LA OBRA

C0H UNA INVERSIÓN TOTAL DE US

TOTAL A FIBES SEL año 1

meassoreoesoooseooro

HIL, S=e=s===ase==ose===>
3) EL RITHS DE LA PRODUCCIÓN DE HINERAL DE CABEZA AUMENTARÁ DE
Y 1883) 4 345,000 1

AHUALA

¡UALÍPROMEDIO EsTtrE ls

21,3

A RAZÓN DE HSHDO EL REFUERZO DE MASUIBARIA

HÉS DEL

208 UNA IBYERSIÓN Toral cE US

A OR) FIHES DEL

TOTAL DE U

SÍHIHA CADA
4151

SIND DE
AV. PARDO 231

+ 2. PISO'

DJ SE REALIZARÁ UHA INVERSIÓN ADICIONAL De US3 E

HIL PARA LAS

INSTALACIONES DE SUPERFICIE. =ss=osse==m==========

EJ EL PROGRAMA DE MEJORASPA IENESTAR RE AMPLIARÍÉ be La sl —

SUERTE Fó

j somcememeocooopoooooroeoeeooccoreos== S======

COIÓN DE SEMP.

415 PARÁ OBREROS Y EMPLEADOS CON

L. SE JEHTARÁ EL HÓRERO DE

lEBDAR. sss=s=ossecse=s====n==

DORSTRUCHIÓN DE URPAS DHAL STAFF, 008 UNA

mi
ia
EN
aL:
<
a

A A

TAL DE

¡CIÓN DE ESCUELA Y OTRAS COM UNA INVERSIÓN TOTAL DE

=sessoeoeRm===== Eescoioosseosssoosssooo==

ar

$. Fommá DE Ipvensión paña cava años

OR esses==

TOFÁL DE IRYERSIÉ HIL P2R EL LAPSO

DASS encore ess

DE LA IBYERSIÓN SE DIVIDE EH DOS PARTESIS====

DE CAPACIDAD DE 1

LACIÓN DE -PLABTA E 1,050T5,

TR/DÍA Y ornos ==

+

L PLAZó DE IHYERSIÓN SERÁ DESDE ELA

00

No 473697

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO IDE“ LIMA! = +

1987 Toral

EL SIGUIENTES ===s=s=mre=seoo=esoeeses=

SSscoroorooooooooosoonooooseeosos

HIL o s=sasso=aseccosscosceosoosss=o==

Samos ross=soam

¿3TOMAYOR B.

NOLAKIO

M3 Y

CAMIOHETA DE

DA. ARUGUS*

Uso

€
O

REGTIFICAROR a =] p=
TroLLeYr =====

Lor

PORRO RARA RAR AIRIS IRA ROIOIOROIIIOR R RIIIIRII A IRIRIR

FORRRARRI ROA ARI IHR FRIR NIRO AIR III CINTA III Re

FORCRRRR AIR RIRORRROROO RIOR ARO RR RO ROROIIROFORRIRRRIIII IR IIK IA A
AV. PARDO 231, 2*, PISO - MIRAFLORES - TELEFONOS 466717 - 464582 |

Soaisss=s=s==

pe Tu

LAME

HCHA DE REL

PLIACIÓN

amoseoccoorcososasooneooromos

Soomeosoooooeesr

No 473699

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO DB [Limia

E
Lone DE

NOTARIO

A

ases =moS

cccampososesse====

24,550 sl 33,106 eL] 34,156 m1 ==

JETALES?

SELINA: nessa

AV. PARDO 231, 2%. PISO - MIRAFLORES = TELEFONOS 460717 - 464582

HE

RÍA

cone

LL serenos

2 La IRVERSIÓN sesecc=oresesse=s====

SORRESPOADE A UNS

Sosa eeoooooossssosocconeoss=

1TSUL

E SHELTIHG Dd... ES DE US$

sesos

asesores ===

PORTATIOS Ano IePortaTIoR

TERBATIORAL DOPPERATION Aseuey ÚJIC

Sacco esco ncroa

YENES.
lerer£

Í año, ========as

coomaneesesssssoosoms=e ll,

años ==s=========

e IESTITUCIONES FIHSHCIERAN? Sseanmasanssooeoses=s

sesos"

8,006 =ememzo=
A

Us5o210,00

comme ===

DIcuos PRÉSTAMOS SE EFECTUA

AHTÍA DEL ACCIONISTA

PRIBCGIPAL,

o

ITsul Bla laa

: SReLTIRS So.) Lp cor iererés Ll

Sacaron

ASES o

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO DE ¡Lima

BA ODE REEMAOLSO =s==soosce=esooearocamoeeoosoosessssoes=s=

aesoraseosssssoes==

Sesso seooooosesocorrosas=

PLAZO DE 15 años)

POR UN PLAZO DE 1) 4855) =======e=

sesceoasssossesoe=

A
o
15 Y CASO DEL PRÉST 300 POR EL Tue Bane or Torwo,Ltp.
m
Ef y Errsul EL REEMBOLSO SE EFECTUARÁ EM EFECTIVO MAaJo Las
As
a e SISUIEETES CORDICIONES: Sescoccoceasroooroooecoracoooosseoso==
O - PERIODO DE REEMASLSO SEIS S Y MEDIO. ==s=s=s=sss=s=s=se=e=s==

SERTADO POR £ SHELTIRS

APORTADOR DEL FU DEL CAPITAL PaGano), EL REEMAOLSO SE

ES DECIR, EL INTERÉS

ES

TOTAL DE Lás Uni

Tá Luisa? y "EL Becuerpo?

UE ZOURECUERDO)
- TELEFONOS 466717 - 464582

===

vERDA, yá
', PISO - MIRAFLO!

SOLUcIóN BlaEcro

$ A LA CONCEHTRA

y LA caparI=

E

BAD FUE AUTORIZADA a 1,
DOR QTRO LADO, CO ser H EL Duapiro l, EL MINERAL TRA=

0 BE GPERACIÓN DE Los ÓL

1 3, ES precia, TESTA APROXIHADAMENTE.==
LAS RAZDHES POR LAS QUE EXISTE DIFERENCIA ENTRE La CáPacIinan AU

0 TINTA) SELATRI
ALES, LO QUE

TOrizaba(i,

BUYER AL €%

EXPLICAHOS EN DGETALLE] =s===ee=s====s=e=s=se=s=e====e=

Á CRETIHUACI

acammssesess==
paseis
A
RECUPERACIÓN
Sssosocooproroeesssresses=sosss Ly X Pax Tex
a AA 4
197 =

ape ==2S

No 473698 2

SO BIE EN
CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO DE LIMA

OPERACIÓN pre PLABTA

MHERAL Tratapo Toral (Pa + ¿n)
CUPERACIÓN

as==== tofasfaRo) (Tomén fa) Lu Z Pax Za %
seaftesasas 73,9 33.5 31.1

=

376 =emsue=== AUS arsaaaam=os:

16N y DARSCTERÍSTICA DEL HiBE= o)

ER SU ETAPA BE GPERACIÓN INISIAL, COMENZÓ LAS

EXCAYACIO:

ES PRIRSIPALSENTE ER Lá ZONA DENCHIHADA A AHZAL

UMICADA A IVEL AY E), EXTENDIÉNDOSE Ho=

RIZORTALMENTE PESÉE La LÍfH HT. HASTa La Línea 1,000 sr. Pos |

HE

TERIORBERTE, EH Fo GRADUAL FUE AMPLIANDO SU ÁREAS DE TRANAJO

1576 SE INISIÓ La EXPLOTACIÓN EH LAS ZORAS DEMONIEA

FDO mescntomo (HIvEL F

E MORIZORNTAL DE LA Línea 1,000 ar. Hasta 3,0

DEBAJO PEL HIYEL
EXPLOTADOS EH La zomáa *EL BE -

5 GEL TOTAL DE HL

A

o L, HIRERAL DE ZINC PE LA ZALÉN SE CLASIFICA EN 508 TL

POS REGÓN EL COLOR] S==ss===mm====
AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

FALERITA HEsRA =as===sore==se==ec=pme caso ooassocoseoo==

FALERITA Hoja ==e========

casooeooooroces sem

Y ER TRES TIPOS SEGÚN La comblción BE La FORSACIÓN DEL YACIBIER

TO) sasmesseoosssoseesso=ss=o==

SSossessesoccosooeesooosoos==

Sarroca rosssoas=

- PiriTOSs0 ===

— BRARE ==nescecsoeranestores=esne

= Tiro SHtroy| ======= casssssessmo==e===

LAS RELACIONES QUE EXISTER HTRE ESTOS TIPOS DE HIMERAL SON APRO

RIRAD

SIGUIERTES] ses=sposcessoseeoooossoeeeoocosesss

SFALERITA HEGRA Y Tiro SHiroJ1

Saona anos

SFALERITA ROJA = PIRITOSO esms=esa====

| essesorarceoseosesseoosesss

GRTE ADJUETO

RESO PErRvVAHO p

2 DEL YACIMIENTO

2arceroceoasocossooo=

ZALÁ? eesuosccosesesse==

HERO DE

5) DARACTERÍSTICA DE La FLoración prL

ERAL DE Zlgog ===ma====
lá FLOTACIÓN DEL HIBERAL DE Time

DE ESFALERITA HEGRA Y ROJA 506 LaS SIGUIENTES :een===s

Sasoooocorsoonooaoooooooooeooeoseeooosoosa

POR SU MAJA LEY DE Y POR LA -PRE-

ROSAS Y PESUEÑAS INCLUSIOHES DE CHALCOPIRITA QUE

rra |

CARACTERIZA POR 54 ALTA LEY DE FE Y EH Y POR La maJa |

SU LOLOR ROJO, Soocseseecoconeseooeoeoso==o=e=

ABOGADO - NOTARIO DE LIMA

E TACIÓN. soreaccssacespesoscooonpreoonroaeeeoeee rra reeoos=a

CUADRO 3 eseccceeseccocoorroooocosesescom=s

==* Tipo sp ECUPERACIÓN DE Floración De Zipe (%)=

—llemps DE Floración (minures)

Sss==sessecooseseooo== ñ 1% 15 20
—_—— _—_z—_——___—_

A

RA ==========

ses=iója (0) seras

RESPECTS A Lá FLOTAMILIDAD, La "Royal Es más BaJa Que La *

SRA Y TlESE Hás

amamos ses===mm==

Soros oooosooosso====

Hovlemare 180% anmeneooseseesos==e==s

OTOMAYOR B.

3

Ey PERYO oemeseaeaceosossosos

NO

Sama

BE ACUERDO CON EL OSA DE LAS CARACTERÍSTICAS DE LOS M1

RALES,

UGUS

SUE RESULTARSE DE LA LACIÓN DE LAS ZOHAS DE EXSAYACIÓN, SE

DA

LAS SIGUIlERTES MEDIDAS PARA EL HEJORAMIERTO DE La 0-

scanners

¿1áL DELAS OPERACIONES SE APLICÓ EL HÉTonO

ALFFEREMTIAL”, 1160 4 QUE LAS ZOHAS DE EXCAYACIÓN

Es

SFALERITA HEGRAN, Lo QUe

E LIMITADAS Y SÓLO SE ENG

HITÍA GUTERER UNA RELATIVA ESTABILIDAD DE La FLOTACIÓN DEL

ZINC, =s=smessss=ocossossososoooooorooocoocooocooonoss sosa

ALREDEDOR DEL A HA HEZCLA DE "ESFALERITA Boya",

HERTÉ E

Y AU
£HSS YARIACIORES BE FLOTÁBILIDAD DEL ZIBC, DE TAL MAHERA QUE

RADUALMERTE LA PROPORCIÓN DE "Royal", QUE RESULTÓ cóm

HO SE PUBO UTILIZAR EL mÉT
AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 465717 - 464562

SIMPLE. s=======ossss===es=oe=om==

¿ROCOHEISULERTE, SE REALIZAR

EL "lu FLastofuLe-DIFFEREBTIAL”,
ETG.y Y FIHALMERTE A PARTIR DEL AñO 1975 SE APLICÓ EL HÉTODO AC
TUAL SUE ES EL "Lu Pp SerIpULe—-DIFFERESTIALO. anesmessss=sis=as

E FRENTE 4 LA BAJA FLOTADILIDAR DE LA "ESFALERITA Ho-
JA OY CON EL SBJETO DE PROLONGAR EL Tiempo DE FLOTACIÓN, SE AU=

Lá CAPACIRAD DEL UROUGHERÍ MEDIANTE La Ierropucción

CELBASÍCORRES

43) Y ER ISUAL FORMA SE AU

ABRAMA ADJÚUT

Rerercacias E

Sssasas==

LOWSHEET PE La PLABTrA Done

SOLISITUR DE ÁUMERTO he Probucoión)======
GusMEETÍduL IO 182

l arameo seres es

AG-69) eeseasseoronoocooomsse====

5
TRODUCOIÓN DE

(3) REFERENTE AL HOLIHO PE BOLAS EN EL PERISDO bel año 197

PAass-=S (ZE? 44% mier

UE LA PLARTA ESTABA SOLAMESTE ALIHEHI

DE LOS HOLIHOS EN ESE EHI

AS

HE% DE La CAPACINAD. IBSTALADA, EL CUAL.SE FIJÉ EN El PR

YECTO Cómo Tasa DE REBDIAIERNTO DEC ULAS OPERACIONES. ==ns=======

0JAa? EH LA ZOHA DE

Pon eras Lapo, La proponción DE ALERITA

EN EL "HIVEL P* ER O CORFORHE AL A

VAHCE DEL DESARROLLO Y SE LLEGÓ A Lá conclusión que EL Y1

00

900

ABOGADO - NOTARIO DE LIMA

SS
UTA RLIERDAT ERA IBSUFICIERNTE PARA EL

HERAL=LIDERACIÓN, DEBIDO A

A

RUE LAS CoHmsTITUCIL

ES DE LOS CRISTALES DE ESFPALERITA Y PIRITA
S0H HUY FIHAS Y HEHUDAS, Lo QUE FÁCILH

TE SE POBRÁ SUPOHER POR

SUE EN CLA CLASIFICACIÓN DEL YA

$ ancemenc==ss

AS HICROFOTE

HT 10

? HESH MOLIES

HIGRÓNI" PARA EL ML
HERAL

FALERITA Boya”,

EL 2450 DE La "20D MESH HOLIERDA",

DEL SéLIHo DE LAS SE CALCULA EH LA SISUIERTE FÓR

Sanisera

(Ténfaj ========

DR. AUGUSTO SOTOMAYOR B.

cconocoooooioooooroasesooeooono=

EYSLUCIÓN DE UPERACIÓN DE LASELoración esseeseasosssses=ss==

PESAR BEOLOS RUCMOS ESFUERZOS REALIZADOS ÍARRIBA MENCIONADOS),
PARA EL HEJ

MIENTO DE LAS OPERACIONES, LoS RESULTADOS SON LOS

SUERTES:

CUA

06 anconsoosesooonsseneososos

Seasons =S=

FOIOS IIRIOIO RRA ORAR ROI II IRA RRA RR RON RR II A RINA AA
RARRAAIIARAOROO IIA RRA IIA III RRA
FORA RA OA AAN OI AIR RRA IR A IA OO II A iii AA

AXARARAKAK AA HARARARA RRA RARA RARA AAA RARA RARA KARA AAA AA KAAR
AV. PARDO 231, 2*, PISO - MIRAFLORES - TELEFONOS 466717 - 464582

ACGENTRADO DE Llpo seeoasssessec=e Como rRTRADO DE PLomo.

LEYES (6) A RExU. Leres 0%
Su ds A E Pa ju E

Domo SE EXPLISA EN EL CYapas

HEDIO DELA APLICACIÓN DEL OSÉTODO pe “Oy Pa SE

passamsamms

IEFEREETIALE, ==

la, ER Proporción

Lano, REFERENTE aL

FALERITA Royal, EL PROMLE

TAdE DE LA"
PACIDAD DEL OROLINO DE BOLAS SE HA HAGHI=

Ab IROREHERTO DEL PORO

SPECTO.A LA

FISADO GRADUALRHENTE. =ssesssocorcoossosroooccoooossssseossss===

5 Tfofa Y La

SE HA ULA AD TEÓRICA ES DEl

iy LA SAPALI

E

BAD REAL. ES El RESULTADO DE LA MULTIPLICACIÓN DE LA

TEÉRICA Y BE La DIESPORIBILEDADR) ES PECIR, Lá CAPACIDAD REAL

(TDÍA) APROXIMADAS

N? ue AUGUSTO SOTOMAYOR BERNOS'

ABOGADO - NOTARIO DE LIMA

17 ES ENTE, Ss=as=sac=e=ss=ssssocoococoooooooooonooeoonseocoroooo ===>

HO SE DESCRIAE EH EL Ll

d, EL PROMEDIO DE HIBERAL TRATADO
ER Los ÉLTISOS 21800

ES DEBES Tébla Y La DIFERENCIA ENTRE

35 Tíbfa Y 845 Típla se colp

SACRIFICAR EL TA

PARTÍCULAS HOLIDAS £ HESH A
PoR COoNsISulERTE, Lá RECUPERAT

MESH), eos=amsas=so===s===

ESHCERNTRADO DE ZIHC OMA Ba- y

JARO ROTGRIAMENTE Y LAS LEYES

E LOS CORCEHTRADOS DE PLOHO Y ZlHe

sE E LAS CALIDADES

¿So POR EJENPLO, COMPARANDO

LA LEY BE FIERRO DE LOS CONGENTRADOS EHTRE 1977

Y 18%3 Los RE=

Soano

SULTADOS 50 LoS SIGUIENTES; =s=====s==========

ZÍVECES DE AUMENTO) ==
YEGES DE AUMERTO) ======
rr
TíDIA HO-HA

0,A LA CAPACIDAD PROYEGT PEL año 19877

GUIEHTES; ===ssessesseamssooas=

Lá PROPORCIÓN DEL MIMERAL DE LA ZOHA DE ]
RECUERDOS Y o pEL O PEIVEL PY coMENZARON A [HCREHEHTAR GRADUAL
HEHTE Y DCASIOHAROH Lo SIGUIERTE: seseonseesssseessossomssaass=

(10 La VARIEDAD Y La IHFERICRIDAD DE LA FLOTABILIDAD DEL HIRBERAL

esmacooosooooroooooooooooooo espresso

DEL ONOLIRS DE BOLAS. .=========== |

05 PURTOS

RIRCUITOS DE
DE ESFALERIT.

HE) BEDHIDO AL IBCREMENTO DEL MIHERAL-AMARRADO
PIRITA, ES DECIR, CAUSAN LA CARENCIA DE LA FLOTA

CIÓN DE TIENPO. seesescensoceooosocsonseooecosresosoercesinaes

L0H EL OMJETO DE SOLUCIONAR ESTOS PUÚRTOS, EH ISAL SE PROBÓ POR

510 DEL INCREMENTO DEL SUL DE LA CAPACIDAD BE FLOTación,PERO

ESE LON HO FUE iS EA AL AYARCE DEL
. PISO - MIRAFLORES - TELEFONOS

IRCREMENTO DEL OMIHERAL DE LA ZORA DE

ECUERDOS Y DEL "HIYEL

ASooooSeoSeorcancooroooososooormeresons

Sesseocoosscosas

OYECTADO Arcanos osos

CAPACIDAD ACTUAL DE PRODUCCIÓN DE Tínta

DÍA, Y POSTERIORMENTE a 1,300 Tíbla Es HECESARIO RE-

FORZAR TODAS LOS EQUIPOS Y La ComPañÍa Ma PROYECTADO REALIZAR Las

ERSIONES] sss=s=ssosmoccooeoercoroorocoscanmossse=s

(1) REFORZAR LA CMAHCADORA PRIMARIA. ===========

Sara ns

FORZAR LA TOLVA PRIMARIA ===s==eecccsssnessoseses==s======2

TALACIÓN DE OLA TERCERA CHABCADORA. S=ssesse==essess==o=s==

GRZAR El 2R15

GE HOLAS, =e=o=ssesesce==s

Asoc =

ACIÓN DE PLOMO. smnsse=ses==e==e=

ps

FORZAR LAS CELDAS DE FLOTACIÓN DE ZlHc s=sessses=ee=e======

(2) Brrorzar EL SISTE FiLTRacIóN

Arroces

(5) REFORZAR LAS DOMDES Y TUDERÍAS DE RELAYE ======s=seasese===

(DAFA-BUa SEREBTE ÚEBERAL DCompáñÍ

Ue SELLO Y UN

HERA

Sos ==me=

ermeeom==e

ES

CBSTITUCION SOSA]

Ree ITURA

Sata Luisa l ¿DA POR Los SERÑSRES Ezio

0195, POR E Lia DOcTor FELI-

PE DE LÍás, cOn FECHA 5 ESCRITA EX EL

N? 473

030 AUGUSTO SOTOMAYOR BERNO

ABOGADO -

NOTARIO DE LIMA

ASIERTO 1, DE

Tomo

CIEDADES DEL REGISTRO
dy COH-FESHA 13

ERCARTIL BE LIMA 19 ne acosta DE 158

ASESORES

. Escartura Póntica

DE 5

DIrICACIÓN DE ESTATUTOS

y STORSADA POR AHTE EL

Ta=

RH .£H TORRES, 00H FECHA DE FE-

PRERO DE 4 B LEY GEHERAL DE SoclEbADES HER

CAHTILES, IBSCRITA EN EL A F DEL

O CONCESIONES Y DERECHOS HIHEROS, Con FECHA 10 DE HAYO
o

Y, EH EL ASIERTO 3, DE FOJAS
slsTre

ERCARTIL EE LIHA,

sE

DE DoclEDA
com recHá 11 pe aBRIL DEl

es
HIO DE LA:

PÚBLICA DE Poner SUE $Torsa Dompa-

SAHTA LUISA Señ., 608 FECHA 20 DE Juelo DE 19%3, POR
2RIO BE LIMA D0STorR FELIPE DE ÍSHA

ÍAS, A FAYOR DE
ESCRITO EN EL ASIENTO 30 DE La FICHA

ARO

HA RISHIBoTo,

+0 SOTOMAYOR B.

Libera E S0%

ITRACTUALES DEL Beelstro PÚnLI-

erÍa con

Ad Y EN EL ASIENTO $É

DR. AUGUS

LIBRO SE SoclEebAaDES DEL RE
añoste SE 1

$15TRO

0%, aseasmemsanor

KAARXAKARKARKKKA RARA RA KA
Un SELLO PE REGEPO

UEIDAD DE

OSHTROL E

UseRTarto 11<

FT pEL

Tao PUaLico 6E HIBERÍA Y A FOJAS

REGISTRO DE SoclEDADES HERCAHTILES, DEBIDA
HEHTE REPRESENTADA POR EL $ RESTE DEMERAL

ES AL PODER ESCRITO ER EL

áslemro 50,

PÓnLICO DE

Ía Y EH EL ASI

RUE, DE-CACUERDO AL TRÁMITE GUE SE SIGUE ANTE 5u DESPACHO REFE-
REHTE 4 NUESTRA PETICIÓN DE ESTABILIDAD TRIBUTARIA, PRESCRITA EN
EL.ART+ 157 DEL Doks 199, LEY SEHERAL DE HIBERÍA, CUMPLIM0S-COM
IHFORMARLE Los AVÁNCES Y SESTIONES SUTERIDAS REFERENTE AL PRÉS=

TAHO PERA Lá CORSTRUCCIÓN DE Lá DENTRAL HIDRSELÉCTRICA EN LA cl4

DE HUALLANCA Y 506 Los SISuUlENTES] Sescessss=esees=s=e======
“e

|--Hl REPRESENTARA MA TERIDO ÉXITO Y HA SUSCRITO Un DonTRATO DE

£

PrEstaso com Tue Exbortoleport Bag or JApaBí

1900,

BAH) POR Un

HOHTO Toral pe Y 1

dy EXUIVALERTES CA
¿ LaRso PLAZO Y ER 2ornbicla

HES DE CTIPR BLARDO. ÁSIM1
BO LA PRIMERA REMESA ENVIADA

PUAHOS GUE HEROS RECIBI
244 DEL Japón A TRavÉs
Co. LIO, BELO JAPÓN POR UN HONTO DE

S), EQUIVA —

RES

puse 1. D0-
HO QUE SERÁ DESTIBADO ÚNICA Y EXCLUSI=
VAHERTE PARA LA CONSTRUCCIÓN DE La CENTRAL HIDROELÉCTRICA. =====
Un 9TRo LADO ESTAHos 4 LACESPERA DE Lá LLESADA DE LA SEGUNDA RE-
HESA, PR

pe Y 1801000, 6

CONCERTACIÓN DEL PRÉSTAMO

nar
Ho

Emor (ICA), SUSCRIAI

y HEROE TE
com Japan ÍSTERBATIORAL

DOPERATIDH A

EL CONTRATO CORRESPONDIENTE con recna 1) DE ABRIL DE 185, POR

UN HONT

ES)

DANOS),
2 PLAZO

EXUIYALENTES A US$ Z
EL HI SUE SE HA

Y ES COMDICIOHES PE TIPA AL?

00

N? 473688

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO DE LIMA

ESTA SPERTUNIRAR ESTA

5 A LA ESPERA DE OLA LLEGADA DE LA PRL

HERA REHESA 4 TRAYÉS DE Érrsul Hilo E

SHeLTIHNS Do. LID-DEL Japón,

u
$

ROGRAHADA PARA EL 13 DE SETIENARE

CUATRO HILLONES |

LENTE 4 US5 434, 000(CUA=

08) ¿am===

ICERTSCIÓN DE DICHOS PRÉSTAMOS SUSCRITOS GARAHTIZA= |

de

MD. REL JAPÓN, MUESTRA

PRESA ESTÁ LLEYAHDO
CIÓN DE LA CERTRAL

EL HORHAL RESARROLLO DE-LA COHSTRUC=
STA FIHES DE

JULIS DEL PRESENTE

LLoN O

HABIENDO SUSCRITO UN CONTRATO C08 LA FIRHA CONETRUCTORA

2 RUTES SE ENCARGARÁ BE La CONSTRUCCIÓN DE LA PRESA DE DE
E : DESARERADOR Y PARTE IEICIAL DEL CANAL DE combucción pE
al” (34, ASÍ como TABSIÉN SE Má SUSCRITO cóN
S LA MISMA FIRSA CONSTRUCTORA EL DOHTRATO DE PENSTOCE OEHERADOR, |
Ó E EL MISHO RUE COMPRENDE LA ra ENI-- |
9 HIEHTO BE LAS 08RAS 21% Y ELESTROMECÁMICAS DE La CENTRAL H

PROELÉCTRICA, =eammm== aan oo nooo
SE HA DETALLADO LAS ACTIVIDADES GUE ES
ROLLARDO SE PUEDE APRECIAR QUE MUESTRA EMPRESA ESTÁ

LIERDO, SIH PROMLENAS, 205 EL PROGRAHA ESTABLECIDO, EL HISHG
SE TIENE FIJADO MÁSTA EL MES DE ÚCTUBRE DE T$BÉ, con UNA 1H

RSIÓN TOTAL DE Á

osas ooo econo seo

TEy PARÁ EFECTOS DE SAR CUMPLIHIEBTO 00H LO DISPUESTA EN

RT. 157 DE La LeY SE

BUE EELÁiSROS Glsmb!l asno con EL

'AFLOR!

BERAL DE HIHMERÍA, LES INFOR

AV. PARDO 221, 2. PISO - MIR:

3 EL. PROSRÁMA

ESTUBIO DE FACTIBILIDAD ER DOBDE SE ESTÁ DETALLA

Í BLARIOS DE PRODUCCIÓN EM HUERTRA

108 A 5U HESPACHO SE

SIRYA COHCEDERMOS UH PLAZO ADICIORAL DE-OOÓ DÍAS més. .aomsscmm=ss

Pon TARTA] =mceas=e=sss==cooccoccooconco ooo mennrooeosessess== 5

Un. SEÑOR -DIRESCTORy SOLICITAMOS SE SIRVA TOMAR COROCIMIERTO PE

LO MANIFESTADO Y PROCEDER 20HFORSE A LE. ssesaseoecoceoasas===e

El dl BR pE

HA SUS-DERESTE BEHERAL Domrsfifa HiBERA San

ñ
E

= 2s===

means:

Tá Luisa Sed. UN SELLO Y UNA FIRMA
RERAARAAA RA KARA AAA KR 1]

DO RARRARARA RARA RRA AR

FARAARIAAA AAA RAKARANAARAAR RR ARTO RRA III IHR

SoR

Ur IbaD BE CONTROL Hocu=

sá YH

Un SELLOS

PURO een: DARLA

HTARIO.

11 00T

LUISA S.A., Lon

316, INSCRITA A

ERÍA Y A FOJAS

SEL REGISTRO PÚsLico DE

DEL Tomo F

DEL

o

EGISTRO PE BocIEDADES

RUANTILESyDEBIRSMER

TE REPRESERTADA POR EL SUB-SERERTE DEBERAL¿ÓRXERJL SH1a

TO ES EL ASIENTO
EL ASIERTO $$

CONFORHE AL PODER
Ro PÚsLico DE

MERCANTIL DE LIMA, CON E

A, San lstoas, Linaza Ub. ATEBTAMENTE

DECIMOS] sscesoscessseesseoocoooosoosooohosoosoonessooossosss==

E RU DESPACHO REFE -

y BE CACUERDO AL TRÉMITE 2UE SE SIGUE 4

RIBUTARIA, PRESCRITA ER
SERÍA, CUMPLIMOS. COR

REHTE A STRA ES ES E
HERAL BE

EL ¿RT

BE FACTIBIMLIDaD que SE REFIERE EL ÁRT-.31 DEL

SamSescoseoooeo=s Ss: assess eseomsossesse=

SOTOMAYOR B.

PR. AUGUSTO

TO SE REALIS

2 473686 F
L CARLOS AUGUSTO SOTOMAYOR.
ABOGADO - NOTARIO DE LIMA

aeasoseasa:

Sssemcooocoooooosanssess

405 TERER PAR SUSPLIDA LA 20LIGA=

= aesesessssocoocemesosoesasese
io DE

Senasa ===

Us SELLO Y

lA FIBHA. =====s=s=anm=za

Saa

FAARRRAR RARA AA RARA RAE 1

e e

PORRA AAA A AAA AAA

Ita
EAS

ANNA AKKRKA

4 Lo DISPUESTO EN EL ARTÍCULO

O DEL IMPUESTO A LA RESTA, LA TASA A
ES EL

(ARA

Ó, SE PUEDE GOZAR DE UH CRÉ
BITS ESUIVALERTE

AL

ESTO A LA

ITATA CERCO PELA

SE REALIZAR HUEYOS PROY

ESTOS RE 1H-
STA

PLE 20H LoS RESUISITOS TANLECINOS

Y3 RHAS CORPLERENTARIAS. ===amm=

ESARIAL: COHFORHE A LO DISPUESTO

ES EL GRETO LEGISLAT

LOS MEDIANOS PRODUCTORES HIHEROS

TIEBER DERECHO A UN CRÉDITO 24 RIGMO IMPUESTO ESUIYALERTE AL

RTIR DEL EJERCIeo De 1987

Y MASTÁ EL DE 1991.
ESULTA DE APLICACIÓN ENT

26 BICHO IMPUESTO. La

DEL IMPUESTO ES GEL

PE DiclemaR
DE BIglenune DE +

E, La IBPORTACIONES DE OMIESES DE CAPITAL HUE
251, 2%. PISO! . MIRAFLORES - Ti S

05 0 USADOS, IES

1 ERIALES Y REPUESTOS QUE $0 SE FABQRUER

ER EL PáÍs Y SUE POR ELLO REALICEN Los PEGUEÑOS Y HEDIAHOS Hl-

HEROS Ho ESTARÁ SUJETA AL IMPUESTO DEHERALA LAS VENTAS. =======

dé. Japueste DE Promoción TE IMPUESTO REPRESERTA U-

HA TASA ADICIORAL DEL T.B% auE SE CALCULARÉ SOBRE LA HASE lHpo-

HIBLE DE LAS OPERACIONES AFECTAS AL RÉSIMEN SER L GEL IMPUESTO

DEHEDAL 5 Lan VENTAS, =s=ssssescecoooorooccoco conocernos
4H CORSECUERCLAy LA SOcIEDAR SÉLO ESTARÁ SUJETA A ESTE ISPUESTO

ER OLA MEDIDA EN QUE SE JENTRE SUJETA AL [BPUESTO DGEBERAL A Lás

VEUTAS, Soeoscoocosoosscooasooroocooooceoooanoose assess ==.
S. Japueste ESPECIAL: ESTABLECIOS PoR EL TíruLo Dl se. Decreto

LEsISLATIVo 13%, Com LA TASA DEL RTUD DE Lo DISPUESTO POR

DEL REFERIDO DEGRETO LEGISLSTIVO.
CREADO POR EL SEGUNDO PÁ-

EL ARTÍC
$.) IMPUESTO

aer Ll

RRAFY DELSAaRTÍcuULO E SLATIVO 33, GUYA TASA ES

B%, SIEUDO EL HORTO PAGADO POR ESTE INPUESTO CRÉDITO SPHTRA EL

A LA REHTA, TAL como Lo SEÑALA El GUINTO PÁRRAF
DEL ClTabo BECRETO LesIs

l;
ARTÍCULO

Ivo 3) am======

COHFORRE 40LS IETERPRETACIÓN DE LA BUPERIETESDERCIA
Apministración TelguTarlA EL apuesto PASADO TIERE El. CARÁCTER
DE PAGO TOTAL CONTRA EL IMPUESTO A LA REHTA DE CARGO DEL CORTRI
BUVEHTE AL FOREULAR La Declaración JuBabÁ Y POSTERIORMENTE, 51

ROBEL CORTRIMITENTE, ÉSTE POprÉ APLICARSE
ES A Les EJERCICIOS

AVE

SIGUIENTES A AQUEL EN GUE SE EFECTÓEN Los PAGOS DEL lHpbuesTo ÁS

APLISARSE TAMBIÉN AL PAGO DE RE

PICNDRAL A Las A añ, PUBLEr

¡ORRESPORDICHTE A DICHOS

GULARIZACIÓN DEL IMPUESTO A LA G

Asosoosoooa roer

EJERCICIOS, sue=esasarearissa=S=s

ESTE IMPUESTO

IMPUESTO 4 OMPRA-VENTA EE HONEDA. EXTRABSERS

dd ES AUGUSTO! SOTOMAYOR BERNOS" 2

ABOGADO - NOTARIO DE LIMA

>

po

SE APLICA 2oóH LA TA

WT HE Lo ESTABLECE El ARTÍCULO

Demons cooooncessesoocoes= ===

LEY Si Los
SUALES,y 51H 1HT

HRETASA R

C1Ón ÚNICAMENTE HASTA EL 31 pr Dierem-

ARE DE 1955 En VIRTUD DE Lá PRÓRROGA ESTABLECIDA POR EL ARTÍCULO

GHRETASA POR MANDATO BE Lo bIS-

FECTOS 4. LA 5

Sd

D

Tareas

3 UREADA
PAGO DE ESTA CORTS

BucIón Ho RESUL
RESPECTO DE LOS TRABAJADORES QUE

LABORER ER ZONAS ALEJADGAS DE OLAS POBLACIONES EH VIRTUD

PUESTO ER EL ARTÍCULO 2 DE La LEY

LOT EL DECRETO

>
o mpares=an=:

SH _ TERRITORIAL: SE APLICA CO

TASAS PREFYISTAS ER EL

rÍcuLo 7 f GEBERAL DE

HERÍA, ESTO Esy 9.04% y 012

ESIOHES DE EXPLORACIÓN Y EXPLOTACIÓN RESPEC

3ÉN IGUALMENTE PE APLISACIÓN ER SU CASO, LAS TESAS

SH TERRITORIAL PREYISTAS EL SEGUNDO PÁRRAFO REL

assess

PER EL anTÍcuLo 135% be. D

JERÍA (00H LA TASA DEL 1

TA DESPUÉS DE LA aPLicición pul IepuesTte
AV. PARDO 231, 2”, PISO - MIRAFLORES - TELEFONO!

HA SIDO INCREMENTADA AL 1.

PARA El EJERCICIO DE ISRA por ELA

ARTÍCULO 162% DE La Ley 24

13) Aportaciones aL lesTUruro Perusgo DE SEGURIDAD Social; Comron

Scossoocooooosooarosorosces=sesee>

HECA LAS TASAS SISUIERTESI =

PLICAALES EX

RIBUTOS HUNIcIPALES?

EN EL ArTÍCULO 13%% pe La Ler

LO DISPUESTO POR EL ecrero SuPRERO. D
HIBERAS, CoN TOnás Sus IESTALACIORES, HO CONSTITUYEN
AS PARA EFECTOS RE TRIBUTOS HUBICIPALES, SALVO QUE SE

TRATE DE Z0HAS EH SUE LA HABILITACIÓN URMANA SE MAYA NECHO PÓR

IR6ISTAaTIYA DISTIETA DE OLA-DEL TITULAR HIMERO Y QUE LA HUNlcipa-

2165 BE
LES SEA

LIGAS CORRESPONDIENTE, ADEMÉ
ALUMBRADO Y BAJA POLIcÍa Y SE TR

LESALMERTE POSIBLE EL DESARROLLO URBANO, HEBPARTE Lá COHSTRUC —
SOS arca
ETE

BARARARARRAAARRRRA RA AA AAA
ARRARARIC  IIOR

S1ÓN IRDUEIRUAL DE YIZIER

RERARKARAER KARA RARA KARA R | RANA RARA IN IO II)

dd cidcid
AAKARKAKER KARA KARA

Li

semuinao ]
Hle=am=== Já

AYOR B.

USTO SOTOM

DR. AUG

No? 473682

CARLOS AUGUSTO

OMAYO Patmos IA pra

ABOGADO - NOTARIO DE LIMA

PARTIDA

sssssosnm=

=sersaro=s es

3 0

aessetescasesaes Tí

A A Pg 5.5
Y amemar=ammes== 17 1 5.7
ess=osoo=ss=s===e= A 27

A]

11 17. 1.02% 5

eSaseeosesoooesssss=s==s=

1.241,11

4 E lr LM MI o ES

GEanucca rana raras esa

ES 17121 23 65

$3 A o E

158 15

ssmeococoeoooopnemse=

O E

Mamen s==

0 $5

40,14

caras 51 e 1120 $5
o | £35

DOROHO ASLOBERADO 49 1F 1 £.)
1

UI 20 6.5 e

DION esss=essoocoocc=mmm==

presse

15.09.04.00

$e MP1 20-65
Ho APA 20: 65
HE 1
A y
E ES. E: 5

+ 13233 Z

73. 1R.04.00

A

73.10,061.00

€ 17 1:20 55

E | 5.5 ref

E 0

rape

1.03.08

ER

E A E ES

S BE TRABSSISIOS

41. 1 GS

Foros sara ras

2: 120 5%

PAR a
A 5.5
e E 6.5
17 O 103% 6.5 he
4704 5.5

Nas Scusto SOTOMAYOR Senos
ABOGADO - NOTARIO DE LIMA

DR. AUGUSTO SOTOMAYOR B.

13] esecrasaeanbsesse== TS 17 -

+6. 312. 41 28:65

SAP ARSes

1. 12 112063
46 17 3 ZA
O E
O E
A

Sir -
ia

FEAR

AS AA

jiaar=s

441
Los AGOTIT - 44582

24.06.91
4-06: 71.59
+ TUE
PARTES Y PIEZAS

24-00-89.01 0TROS HyTORES DE

£4.10.09.31

41211

] esase=eooooesssoses

NL ER O E

aassesosse=>

él

A

HPRESORAS

AS DE

asomemess== Í

24,11.50,31

Sosa as== arcos

O SOTOMAYOR y,

DR. AUGUST

E

+1
41
He

pessospassssacsss=es

17

ULA seoeeosessooooas=s===

17
17
1
17
+
17
1
1

e

seem

PART SeRIPo1on led xl 1
PARTIDA BESCRIPOIONO CABE

21ES Y PR A PA asesssesserooossemors

ES

cessesseoooooms======
RAS! os a HO 6.5

EZAS HELTAS e

peace sesos

E 20

i

LS

12

012
12
12
17

o Z E TE
Ne Ps EPR SOTOMAYOR BERNO!
ABOGADO - NOTARIO DE LIMA

SOTOMAYOR ,

17

17 26 $35

b

eacoeoooroossessso mo

ED EL04.1]

PSS=r=eessS

e

19.30401.39

 $TROS

> LOS

ASA FE
PEA >

1644

¿res Earas===s===ome

com

Gl =====

$TROS
OTROS E

Fusi

ÓN

ASS RA
dt

EME

Ai

20

“

A

E
04]

6.5

/ 4: 11 TREISTA Yi
CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO DE LIMA

5411 20065

Samcccoocsooessesso=

5.3

Yo messasnecanr==scnme=

SUELTAS 11 17 —

SOTOMAYOR B,

NOTARIO

s“UGUSTO

Da,

HBO enmanmazanoses=e==

S $47 > 63
$ 1 - 20 $3

AV. PARDO a, 2 PISO - MIRAFLORES - TELEFONOS 466717 - 464582

417 20 65

hee

Pones e==

ES SUELT

aos

amero

prono ==*=Se===

SSP St=

===e======

REASON AS

OOOO IIA

N? Aero Aucusti "SOTO! YOR sERNés

ABOGADO - NOTARIO DE LIMA

comsseascoooooooosoosseoococoonmms=

aspas

ADOS aeconosseseecercoonccoconsossnsssss=s==

FORA RARERRARAA RARA | SE

YO ARSS O O dido
RARA ROI R III AICA A IR

FU AAA AAA REREK AAA ARK KA RAR

LA IESTALACIOS

DS ROA O AAA

DE FEBRERO br 1986

á HIBERA SARTA LUISA Sed.
SOLIGITÉ ABTE Lás GF1015

OTOMAYOR B.

DEL OHISISTERIS DE
LA-DE La Unión, BEPARTAH

RIGULTURA DE LA
TO PE Huémuco, LA AUTORIZACIÓN

DES

HETROS CUADRAL

BE TERREHOS Com LA FINALIDAD

DE INSTALAR TORRES PARA LA LÍNEA DE ALTA TEHSIÓN DE HUESTRA CEE
FR

AL HIBROELÉCTRIOA,. Sesneeeascoacoooocoosocoosoosoosssesi=ses=i=

DR, AUGUSTO S

<TUALMENTE EL TRÉ

SE ENCUERTRA PENDIENTE ANTE LaS AUTORL

DADES €

ETERTES.

DERE

Liká, SETIEMBRE DE

a |

RARA AA RA ARANA

BRE DE

CONTRACTUALES A

La AIVAREdO DIES pla LSduddeomes*LTÉLIZOROS rial SPUESTO EX EL

l: 2lá ARARARA KA RARA RAR

artículo 1 DE LA LEY

ERAL DE EleenÍa, APRODADA POR DECRETO

109] eamcccoocceooocceoeancoo rocosos

LEGISLATIVO 0%

BUE EN EL CONTRATO SUE CORFORHE A Lo DISPUESTO EN EL ARTÍCULO

HERÍA, SE PREPARÓ EBTRE EL HISTERIS
1

ETERESADA, SE IBSORPORÓ CONO A

HEXO YI una RELACIÓN DE SORMAS CSMIIARIAS QUE EE RAZÓN DEL TIEM
PO TRANSCURRIDO EBTRE Lá FECHA DE PREPARACIÓN DEL TEXTO DEL CóN=
TRATO, LA APROMACIÓN DEL HISHO Y EL SOHETIHIENTO BE Lá CLÍUSULA

DE INTERYEACIÓN DEL Baco CENTRAL DE RESERYA DEL PERÚ, 4 LA APRO
DACIÓN DE Su DIRECTORIO, MA SUFRIDO FARIACIONES SUSTAHCIALES;===

UE

OTRO LáDo, HARIÉNDOSE Ya corcLuÍpo con EL FIHARCIAHIERTO

BEL PROYECTO Yy EN COMSECUERCIA, CUBPLIDO £68 Lo RISPUESTO EH EL

BE Lá LEY GEHERAL DE

artículo 1

MOBIFICAR EL CONTERIDO DEL ÁREXS 1]), SENTERDO ADECUARSE EL T

$

se=apeons=o=amm==

Tú DEL CONTRATO £ ESTE MECNO] =============

BUE MEUALHENTE, COR POSTERIORIDAD A La APROBACIÓN DEL CONTRATO

CRETO SUPRERO 4

PoR ELE y BE HA DEJADO $15 EFEC=

EE Hon

MS EL IMPUESTO RUE GRAYA LA ENTR DA EXTRARJERA AL BAN
DE RESERTA DEL PERÓ, POR c04CEPTO-DE EXPORTACIONES,

POR LO SUE RESULTA HECESARIO HODIFICAR EL ANEXO DEL ESETRATO RUE

COHTIERE LS RELACIÓN DE TRIBUTOS FEGGETES Sar

DE CONFORMIDAD CON LO DISPUESTO EN EL ARTÍCULO 137% pe La LEY

DO POR DECRETO SUPREMO

ERÍA Y Su REGLARE

y ssusassssseases=======

TORIO SEL CDASEJO DE HIRISTROS eeaneanasma=ses

coman ooo rro conc ooranpsseoss
DIFIGADO DEL CONTRATO A SUSCRI

IBERA S3HTa LUISA

USTO SOTOMAYOR B,

DR, AUG

No 473670. _ *!
17367 AUGUSTO SOTOMAYOR BERNO:
ABOGADO - NOTARIO DE LIMA

TERIDOS EX EL ARTÍCULO

DE La LEY DEBERAL DE HINERÍA, EL

HISHR QUE COHSTA DE Y

5 GLÉUSULAS, UBA SLÍUSULA ADICIOHAL

coeoorooocooooooooreoroosessses====

ZáR AL YICE HINISTRO HISTERIS

HIHISTRO DE HACIENDA PEL HIHISTERIO

345, QUE EN REPRESERTACIÓN DEL ESTADO
SUSCRIMAR EL CONTRATO A GUE SE REFIERE EL ARTÍCULO ARTERIOR.====

PRESENTE E

CRETO SUPREMO SERÁ REFRENDADO POR
HIsTROS DE Economfa Y E

HANTAS Y De Enerela Y Hinas.======

AIERHS, Ef LIMA, A LOS TREIRTIÓN DÍAS REL
HIL-

SUEBTOS SOHENTIHUEYE. Serena

PRESIDENTE PE La BerÓnLICA MARIO
y E
HISTRO DE

ESesoeoss oops

EARARA RARA AAA | ARRKAKA KARA KA RARKRAR

as

BIBOS, DESRETARÍA DEL BAHOO CENTRAL DE RE

SERYA DEL PERÚ, EN Uso 5

Lá FACULTAD OGUE LE CO4FIERE EL ARTÍCULO

La iestirución,

YE En RRESPONDIERTE AULA SESIÓN DE DIRECTO
216 CELEBRADA EL VIERNES ÍÓ-DE MARZO RE 198%, con ASISTENCIA DE

Lós

IRESTORES SEÑonES Pebro Corouabo LapólPRESIDERTE), CARLOS

CAPUBAY

JUAN CANDELA GÓMEZ DE

Lá Torre Y

QUE DORHEJO ÍREZ, FIGURA UN SCUERDO DEL TEHOR

LITERAL SISULEHT

ererto Tomó cosocisI£eTO bEL le

HE ELADORADO POR EL ÁSESOR LEGAL DE LA GERENCIA GENERALy DOC
AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

Yo

TOR ÚSCAF

HR 0135), EN RELaciÓón 008 La
LETE 7

410 4 SUSCRIBIR ENTRE
TA LUISA S.ho, A FIM DE

OTORGAR SARAETÍA DE La

BIARLAS VISERTES ALA FECHA DE

SUSCRIPSIÓN DEL E

TRATO), EN HATERÍA DE DISPORHISILIDAD DE PY I-
SAS YA HO TEBER TRATO DISCRISHINATORIO EN SATERIA CAHALARIA.===
LUEGO DE UN £HPLIG DEDATE Y ESCUCHADAS LÁS EXPLICACISRES 3pIc1o-

MALES DELS

TEL =s==ss=s==============

EL BirRECTORIO APROBÓ Lo SIGUIEN

Sapos

CLÁUSULA DE NCIÓN QUE SE TRAHSCRIBE A

liiación: sussosscosen=nems

Aroca cosas

TINTERYIERE EL danco CERTRAL DE RESERVA DEL PERÓ, EX REPRESENTA

165 DEL Ponen EJECUTIVO CONFORHE A Ló PREVISTO EM EL ARTÍCULO

16% pe ConsTiTución PoLítica pEL Peró Y el artículo 157 DE La

Ley
FAYoR DEL PRODUSTOR HIKHERO DU

HERÍA, PARA OTORGAR LAS SIGUIENTES SARASTÍAS EH
EMLIA DEL CORTRATOS===

SPORIBILIDAR DE DIVISAS SRIGIHADAS POR LA YERTA

DE SUS PROGBUSTI BE ACUERDO A LA

LA FIRES

GE ESTE 20H

RATO. mrecoaap=os=mer==

31 pus

E LA VIGERSIA DEL COHTRATO, SE SUSTITUYERA Y HODIFI-
SARA LAS HORHAS RELATIVAS A LA SISPORIDILIDAD DE HOHEDA EXTRAS-

FECHA DE SU SUSCRIPCIÓN, ESTADLECIÉNDOSE UN

ALE EL TITULAR TERDRÁ EL DERECHO DE ACOGERSE

AL HUEVO RÉGIMEN. =ee=se==sasseeossoreiossoseososssanes===ssee=e=

JEYO RÉGIBEN SE PERFEGCIONARÁ MEDIARTE Comun L

POR Elor

Hco DERTRAL DE RESERYA DEL PERÓ,

CACIÓN POR ESCRITO DIRISIDA AL
ENTENDIÉNDOSE RUE DIcHo RÉGIMEN MÁS ia 8 SERÁ DE APLICACIÓN

UTORÉTICA AL TITULAR, DESDE LA FECHA DE RECEPCIÓN DE TAL Comun

A

BEL OPERÓ; QUEDARDO ASÍ mu

ACIÓN POR EL Banco DEBTRALODE RESERY,

> SOTOMAYOR B.

N2 473668 Sl E
CARLOS AUGUSTO SOTOMAYOR BERNOS

ABOGADO - NOTARIO DE LIMA

BIUFICADAS LAS ESTIPULACIONES CONTRACTUALES AL RESPECTO .======e==

Co Ho TERER TRATO DISCRIH

SRIS EN MATERIA CAMBIARIA.

E
SECUERCIA, EN EL £450 DE 2UE LIDERALICE EL SISTEMA DE MÓMEDA EX-

TRANJERA, HIENTRAS DURE BIOMáA LIBERALIZA EL PRODUCTOR HIRE
RO PODRÁ ACOGERSE A LOS HAYGRES AEREFICIOS DURARTE EL TIE

3 QUE

AH PARA TOLOSD. CASO DE SER SUPRIMIDOS

Las
TRATO. =assss==tescoosraccoooooseo raro raso eeconemeess
SE DEJA EXPRESA CONSTANCIA DE QUE LAS HORAS CAHPIARIAS CUYA PER

HARERCIA SE GARASTIZA DU

TE LA YIGERCIA DEL PRESENTE COHTRATO,

SOR LAS QUE ESTANLECEH El Decreto Ley $9 21953 Y HoDIFICATORIOS

2%

APEDIDAS PGR EL Bapeo DEHTRAL DE
COR EL-CiTabo DBEGRETO LEY Hi... |

Y Las RESOLUCIONES E

RESERVA DEL PERÚ DE

==

21353, TISENTES A LA FEGHA DE ESTE CONTRATO. "=======
PROPOHER AL”

LA MODIFICACIÓN DEL CON

Seoane mesos

TRÉTO EH Lo GUE RESPECTA Al ======

lo LA ELIBINSCI UY 3l, POR LA IBP

c1á LEGAL

COR LA DLÉÍVSULA DE IRTERYENCIÓN DEL

Y EXCEDER LáS

FACGULTARES CORTERIDAS En EL artículo 1572 pr La Ley DEHERAL DE

HIHERÍA EN MATERIA 1

BLARIA AL HO SER DBJETO DE ESTA ESTABIL]|-

Sponsor peoasoprare>

¿RIAL Samer s

CORRECCIÓN BE LA INTRODUOCI EE CUARTO A QUE Lá INTERYES

RCO ESTÁ REFERIDA Y LIHITADA 4 La CLÉUSULA ÁDICIORAL.
A
A

¿LA ADMINISTRACIÓN CURSE Lá CONumica

L SEBTIRO, SE EHC

HISTRO DE Ecomomfa DEL ISTERLO
LOS TÉREI PROPUESTOS ER EL PROYECTO

POUBIENTE AL Yre
4% E

¡A PARTE IHTES

S1ÉN CORRE
SEL ona Ys

BE 2FIC10 uE TE DEL DOCUMENTO HATERIS DE Z

aras ás

LISIS. Ssssms=s==es=se====

AV, PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

RES Pepro HuRILLo DE
aLEStE) Y Ricarpo LLaRuE

CAMBIARIAR. ==e=====a== asma=s========

ACUROÓ EXIHIR EL PRESERTE SGUERDO DEL TRÉSITE DE LES

ceaccossss=e=es===

DUNA FIBA escenas

SECGRET

RAL DEL Yaco CERTRAL

DE RESERYA DEL!

TRIBUSISHNES SUE LE COMFIERE

ELartÍcuLo 112

BHIca BE La destitución, €

LA COPIA DE LA PREMEMTE SERVIFLS

Sas aeasaano

Asis

ARSS

7

E z z 222522
RARA AAA AAA NARRAR Y

FIRMA ===

INR RAI AR RAI AAA

Fo

A]

TES DE SU COHTE-

.
R150-D9R LA LECTU ÉL LES HICES LUEGO DE OLO GUAL Lo s5us—

CARLOS AUGUSTO SOTOMAYOR BERNOS
ABOGADO - NOTARIO DE LIMA

ES CONTINUACION DE LA ESCRITURA PUBLICA
DE ESTABILIDAD TRIBUTARIA QUE OTORGA Sy
PREMO GOBIERNO DE LA REPUBLICA DEL PERU

A FAVOR DE COMPAÑIA MINERA SANTA LUISA
SOCIEDAD ANONIMA CON INTERVENCION DEL BAN
SO CENTRAL. DE RESERVA DEL PERU; COX FECHA
26 DE OCTUBRE DE 19%9.-

KARDEX: 9744.

Es copla fotostática de la Escritura Públita que corre. en mi

Registro, la misma que se ha suscrito sin modificación al=» 1 y
“expida el presente ÚSIAvO Testimonio. de acuerdo a ley, el
fubrico, ,sello y. flrmo an Lima a los 17 días del mes de

de 19 “> .

fun

SOTOMAYOR BERNOS
NOTARIO LE LIMA

CARLOS.

INSCRITO: EL CONTRATO DE ESTABILIDAD TRIBUTARIA EN EL
ASIENTO 91 DE LA FICHA 727% DEL LIBRO DE SO
CIEDADES CONTRACTUALES Y OTRAS PERSONAS JU-
RIDICAS DEL REGISTRO DF. O zo
DE NOVIEMBRE DE bed qe NOVIEMBRE
DE po9--

HUA

CANLOS AUGUSTA soésTion BERNOS

AV. PARDO 231, 2*. PISO - MIRAFLORES - TELEFONOS 466717 - 464582

